

Exhibit 10.1




























LEASE




BETWEEN




SKYLINE COMMERCIAL REAL ESTATE HOLDINGS INC.
(Landlord) and
MOLD-MASTERS (2007) LIMITED
(Tenant)


























Date:    June 22, 2017
Property:
233 and 239 Armstrong Avenue, Georgetown (Halton Hills), Ontario

Term:    15 years and 9 days






--------------------------------------------------------------------------------










TABLE OF CONTENTS



ARTICLE I    BASIC TERMS    1
1.1
Summary of Principal Terms    1

1.2
Grant and Property    2

1.3
Term and Commencement    2

1.4
Rent    2

1.5
Base Rent    3

1.6
Additional Rent    3

1.7
Security Deposit    4

1.8
Net Lease    5

1.9
Right to Extend Term    5

1.10
Indemnity    7

ARTICLE II    INTERPRETATION    7
2.1
Definitions    7

2.2
Schedules    14

2.3
“Tenant” Defined, Use of Pronoun    15

2.4
Number, Severability, Use of Certain Words    15

2.5
Headings    15

2.6
Landlord’s Consent    15

ARTICLE III    PREMISES AND USE    15
3.1
Acceptance of Property    15

3.2
Possession    16

3.3
Use and Business Name    16

3.4
Keys    16

3.5
Right of Landlord to Show Property    16

3.6
Trade Fixtures and Leasehold Improvements    16

3.7
Parking Lot License    17

3.8
Release Respecting Easement 547033    17

ARTICLE IV    PAYMENTS BY TENANT    18
4.1
Payment Arrangements    18

4.2
Late Payment Charges    18

ARTICLE V    UTILITIES AND OTHER SERVICES    18
5.1
Utilities    18

5.2
Electrical and Other Service Facilities    18

5.3
Energy Conservation    19

5.4
Sprinkler System    19

ARTICLE VI    OPERATING COSTS    19
6.1 Operating Costs
19

ARTICLE VII    TAXES    20
7.1
HST    20

7.2
Realty Taxes    20

ARTICLE VIII    MAINTENANCE AND REPAIR    21
8.1
Repairs, Maintenance and Replacement by Tenant    21

8.2
Capital Repairs    22

8.3
Right of Landlord to Inspect and Require Repairs    23

8.4
Exclusions from Tenant’s Obligation to Repair    23

8.5
Right of Landlord to Assume Tenant’s Repair Obligations at Tenant’s Cost    23

8.6
Repair, Maintenance and Replacement by Landlord    24

8.7
Repair Where the Tenant at Fault    24

8.8
Tenant to Advise of Deficiencies    24

8.9
Landlord’s Recovery (“Chargebacks”)    25

ARTICLE IX    ADDITIONAL COVENANTS OF THE TENANT    25
9.1
Signs, Awnings, Canopies, Advertising and Naming Rights    25

9.2
Overloading, Waste and Nuisance    25

9.3
Heating of the Building    26

9.4
Compliance with Environmental Laws    26





--------------------------------------------------------------------------------





9.5
Compliance with All Applicable Laws    27

9.6
Tenant’s Obligations upon Termination of Lease    27

ARTICLE X    ADDITIONAL COVENANTS OF THE LANDLORD    28
10.1 Quiet Enjoyment
28

ARTICLE XI    INSURANCE, LIABILITY AND INDEMNITY    29
11.1
Tenant’s Insurance    29

11.2
Landlord’s Insurance    31

11.3
Use of Property (Insurance)    31

11.4
Indemnification    31

11.5
Liability to Invitees, Licensees    32

11.6
Benefit of Release    32

11.7
Mutual Release    33

ARTICLE XII    ALTERATIONS    33
12.1
Alterations by Landlord    33

12.2
Alterations by Tenant    33

12.3
Construction Liens    35

ARTICLE XIII    DAMAGE, DESTRUCTION OR EXPROPRIATION    36
13.1
Damage and/or Destruction    36

13.2
Expropriation    36

13.3
Repair following Damage or Expropriation    37

ARTICLE XIV    TENANT’S DEFAULT AND LANDLORD REMEDIES AND PROTECTION.37
14.1
Lien on Tenant’s Property and Distress    37

14.2
Tenant’s Default and Remedies of Landlord    38

14.3
Bankruptcy and Insolvency    40

14.4
Landlord May Perform Covenants    40

14.5
Landlord Lien Waiver    41

14.6
Application of Receipts    41

14.7
Protection of Landlord    42

14.8
Remedies Generally    42

14.9
Limited Assets    42

14.10
Waiver    43

14.11
Costs and Expenses    43

14.12
Fulfilment of Obligations following Expiry/Termination    43

14.13
Limitation of Liability    43

ARTICLE XV    MORTGAGEE’S RIGHTS    43
15.1
Mortgagee’s Priority    43

15.2
Rights of Mortgagee    44

ARTICLE XVI    TENANT ACKNOWLEDGEMENTS    44
16.1 Acknowledgements or Statements
44

ARTICLE XVII    TRANSFER AND ASSIGNMENT    45
17.1
Covenant Against Transfer by the Tenant Without Consent    45

17.2
Assignment by Landlord    48

17.3
Sale to a Competitor of the Tenant    48

ARTICLE XVIII    GENERAL    48
18.1
Planning Act Compliance    48

18.2
Unavoidable Delay / Force Majeure    49

18.3
Overholding    49

18.4
Entire Agreement    49

18.5
Successors    50

18.6
Remedies Cumulative    50

18.7
Delivery of Notices    50

18.8
Registration    50

18.9
Privacy Consent    50

18.10
Currency    51

18.11
No Partnership    51

18.12
No Brokerage Commission    51

18.13
Confidentiality    51

18.14
Time of the Essence    51

18.15
Governing Law    51





--------------------------------------------------------------------------------





18.16
No Contra Proferentum    51

18.17
PDF Lease and/or Amendments    51

SCHEDULE “A” MUNICIPAL ADDRESS AND LEGAL DESCRIPTION    53
SCHEDULE “B” ENVIRONMENTAL QUESTIONNAIRE    54
SCHEDULE “C” COMPETING PURCHASERS    57
SCHEDULE “D” INDEMNITY    59









--------------------------------------------------------------------------------






LEASE
THIS LEASE is made as of the 22nd day of June, 2017
BETWEEN:
SKYLINE COMMERCIAL REAL ESTATE HOLDINGS INC.,
by its property manager and authorized agent,
SKYLINE COMMERCIAL MANAGEMENT INC.
(the “Landlord”)




- and -


MOLD-MASTERS (2007) LIMITED
(the “Tenant”)




ARTICLE I BASIC TERMS
1.1
Summary of Principal Terms



The following is the summary of principal terms in respect of this Lease:


(a)
Basic Information



(i)
Municipal
233 and 239
(ii)
Tenant:
Mold-Masters (2007)
 
Address:
Armstrong Avenue,
 
 
Limited
 
 
Georgetown (Halton
Hills), Ontario
 
 
 







--------------------------------------------------------------------------------










(b)
Rent Information:



YEAR
(commencing on the Commencement Date & thereafter each anniversary date of the
Commencement Date)
ANNUAL BASE RENT PER SQUARE FOOT OF RENTABLE AREA OF THE BUILDING
ANNUAL BASE RENT
MONTHLY BASE RENT
Year 1


$5.43


$723,528.96
$60,294.08
Year 2


$5.51


$734,381.89
$61,198.49
Year 3


$5.59


$745,397.62
$62,116.47
Year 4


$5.68


$756,578.59
$63,048.22
Year 5


$5.76


$767,927.27
$63,993.94
Year 6


$5.85


$779,446.17
$64,953.85
Year 7


$5.94


$791,137.87
$65,928.16
Year 8


$6.03


$803,004.94
$66,917.08
Year 9


$6.12


$815,050.01
$67,920.83
Year 10


$6.21


$827,275.76
$68,939.65
Year 11


$6.30


$839,684.90
$69,973.74
Year 12


$6.40


$852,280.17
$71,023.35
Year 13


$6.49


$865,064.37
$72,088.70
Year 14


$6.59


$878,040.34
$73,170.03
Year 15


$6.69


$891,210.94
$74,267.58



(c)
Permitted Uses:

The permitted uses are: industrial, commercial and office purposes and uses
incidental thereto, including research and development for hot runners for
plastics processing, subject to: (i) the terms of this Lease; (ii) Applicable
Laws including those portions of the zoning by-law of the Town of Halton Hills
applicable to the Property; and (iii) all restrictive covenants affecting the
Property of which the Tenant has notice (the “Permitted Uses”).
The summary of principal terms above in Subsections (a), (b) and (c) (the
“Summary of Terms”) is for information purposes only. In the event of a conflict
between the Summary of Terms and the provisions contained elsewhere in this
Lease, the provisions contained elsewhere in this Lease shall prevail.
1.2
Grant and Property

In consideration of the Rent, covenants and agreements in this Lease reserved
and contained on the part of the Tenant to be paid, observed and performed, the
Landlord hereby demises and leases the Property to the Tenant and the Tenant
hereby leases the Property from the Landlord on the terms and conditions
contained in this Lease. The Landlord and Tenant acknowledge and agree that the
total size of the Building is deemed to be equal to the Rentable Area of the
Building.
1.3
Term and Commencement





--------------------------------------------------------------------------------





The initial term of this Lease shall be the period of time set forth under
“Initial Term” in Subsection 1.1(a)(vi) of the Summary of Terms commencing on
the Commencement Date (the “Initial Term”).
1.4
Rent

The Tenant will duly and regularly pay to the Landlord at the office of the
Landlord’s property manager set forth in Subsection 1.1 (a)(xii) of the Summary
of Terms or at such other place designated by the Landlord, in lawful money of
Canada, without any prior demand therefor and without any deduction,
defalcation, abatement, set-off or compensation whatsoever (except as expressly
provided for herein), Base Rent and






--------------------------------------------------------------------------------








Additional Rent and HST thereon, as applicable, at the time and in the manner
provided in this Lease. Rent and HST shall be endorsed in favour of the
Landlord’s property management company identified in Subsection 1.1 (a)(xiv) of
the Summary of Terms or as otherwise directed by the Landlord in writing from
time to time. The Tenant hereby irrevocably waives any rights it may have
pursuant to any Applicable Laws now or hereafter in effect to set-off Rent. Rent
for any fractional month at the beginning or end of the Term will be pro-rated
on a daily basis using a period of 365 days or 366 days in the case of a leap
year. Any error discovered in respect of any calculation of Rent payable under
this Lease will be adjusted for the Lease Year in which such error was
discovered and thereafter, but not for any prior period.
1.5
Base Rent

The Tenant shall pay Base Rent to the Landlord yearly and every year commencing
on the Commencement Date during the Term without deduction, defalcation,
abatement, set-off or compensation whatsoever. The Tenant shall pay the Base
Rent in monthly instalments on the first day of each and every month in the
amount set forth in Subsection 1.1(b) of the Summary of Terms under the column
labelled “Monthly Base Rent”.


1.6
Additional Rent

(a)
The Tenant shall pay all Additional Rent, including Operating Costs, to the
Landlord without deduction, defalcation, abatement, set-off or compensation
whatsoever, yearly and every year during the Term commencing on the Commencement
Date. The Tenant will promptly deliver to the Landlord upon request, evidence of
payment of all Additional Rent required to be paid to any Person other than the
Landlord. Additional Rent will be deemed to accrue on a per diem basis.

(b)
The Landlord, acting reasonably, will estimate Operating Costs payable for each
Lease Year and will provide notice to the Tenant of same. The Tenant shall pay
the Landlord estimated Operating Costs in equal monthly instalments on the first
day of each and every month. The Landlord may from time to time, by written
notice to the Tenant, re-estimate any Operating Costs amounts payable by the
Tenant hereunder and the Tenant will adjust its payments on account thereof
accordingly and will continue to make such estimated payments unless and until
the Landlord further adjusts its estimate.

(c)
Within a reasonable time after the end of each Lease Year, the Landlord will
provide the Tenant with an internally-prepared detailed statement of Additional
Rent for the previous year, including Operating Costs, which statement shall
confirm that the Additional Rent has been determined in accordance with the
terms of this Lease. If the Tenant’s total payments in respect of Additional
Rent for any year are less than the actual Additional Rent for such year, then
the Tenant shall pay the difference to the Landlord within 30 days after demand
for same by Landlord and if the Tenant’s total payments in respect of Additional
Rent for any year are more than the actual Additional Rent for such year more,
then the Landlord shall either, at the Landlord’s option, retain such excess and
credit it against the Tenant’s next payment(s) on account of Rent or pay such
refund to the Tenant.

(d)
Notwithstanding Subsection (c), in respect of reconciliation of Additional Rent
relating to the last Lease Year, being the period commencing on January 1st of
the final Lease year and ending on the last day of the Term (the “Stub Period”),
on or before the day that is 60 days after the last day of the Term, the
Landlord will provide the Tenant with an internally-prepared detailed statement
of Additional Rent for the Stub Period, including Operating Costs, which
statement shall confirm that the Additional Rent has been determined in
accordance with the terms of this Lease. If the Tenant’s total payments in
respect of Additional Rent for the Stub Period are less than the actual
Additional Rent for such year, then the Tenant shall pay the difference to the
Landlord within 30 days after demand for same by Landlord and if the Tenant’s
total payments in respect of Additional Rent for the Stub Period are more than
the actual Additional Rent for the Stub Period, then the Landlord shall refund
such excess within 30 days of delivery of the final statement of Operating Costs
to the Tenant.

(e)
Notwithstanding Subsections (c) and (d), the Tenant shall have 30 days to review







--------------------------------------------------------------------------------








all statements of Additional Rent delivered by the Landlord, identify any
matters of dispute, acting in good faith and notify the Landlord in writing of
such matters in dispute. If the Tenant delivers notice to the Landlord disputing
any portion(s) of a statement of Additional Rent delivered in accordance with
either Subsection (c) or Subsection (d), the parties will act in good faith and
attempt to resolve such dispute(s) within 30 days of receipt by the Landlord of
the Tenant’s notice. If by last day of the said 30 day period (the “Arbitration
Trigger Date”), the parties cannot resolve such dispute(s) (“Disputed Matter”),
the Disputed Matter shall be subject to arbitration in accordance with the
following terms and conditions:
armstrongavenueleaseimage3.jpg [armstrongavenueleaseimage3.jpg] The Disputed
Matter will be determined by a single arbitrator. Either party (the “Notifying
Party”) may by written notice to the other (the “Notified Party”) given on or
before the day that is 30 days from the Arbitration Trigger Date, propose the
name of the Person that it wishes to be the single arbitrator. Within five days
thereafter, the Notified Party will give notice to the Notifying Party advising
whether the Notified Party accepts the arbitrator proposed by the Notifying
Party. If such notice is not given within such five day period, the Notified
Party will be deemed to have accepted the arbitrator proposed by the Notifying
Party. If the parties cannot agree on a single arbitrator, then, upon the
application of either party, a justice of the Superior Court of Justice in
Ontario, or its successor, will forthwith appoint an arbitrator whose sole
determination will be final. The arbitrator will be a disinterested Person of
recognized competence in the real estate business in the city in which the
Property is situated.
armstrongavenueleaseimage4.jpg [armstrongavenueleaseimage4.jpg] If either party
fails to name its arbitrator and so notify the other as required hereinbefore
within the time periods set, the statement of Additional Rent shall remain as
prepared by the Landlord and the provisions of Subsections
(c) or (d), as applicable, shall prevail without any further right of either
party to submit the Disputed Matter to arbitration.
armstrongavenueleaseimage5.jpg [armstrongavenueleaseimage5.jpg] The arbitration
will be conducted in accordance with the provisions of the Arbitrations Act
(Ontario) and any amendments thereto, or of any successor statute thereof in
force at the time of the arbitration.
armstrongavenueleaseimage6.jpg [armstrongavenueleaseimage6.jpg] The Landlord and
the Tenant shall each submit to the arbitrator their respective positions on the
Disputed Matter. The arbitrator may choose between the Landlord’s proposal or
the Tenant’s proposal or the arbitrator may make another determination based on
the information submitted by the Landlord and the Tenant.
armstrongavenueleaseimage7.jpg [armstrongavenueleaseimage7.jpg] The decision of
the single arbitrator will be final and binding upon the Landlord and the Tenant
only with respect to the Disputed Matter. All documents and proceedings with
respect to the arbitration shall be kept confidential by the parties.
armstrongavenueleaseimage8.jpg [armstrongavenueleaseimage8.jpg] The expense of
the arbitration will be borne equally between the parties hereto and the
Tenant’s share of such expense will be due and payable immediately upon receipt
and may be applied as Additional Rent or deducted from the Security Deposit or
any deposit, letter of credit or other security as the Landlord so requires.
(f)
The Tenant may not claim from the Landlord a readjustment in respect of
Additional Rent based upon any error of estimation, determination, or
calculation thereof unless claimed in writing in accordance with Subsection (e)
above. No such claim will release the Tenant from its obligation to pay monthly
on account of Operating Costs in accordance with the lesser of: (i) the
Landlord’s current estimate; and (ii) Operating Costs estimated for the previous
calendar year plus five percent.



1.7
Security Deposit

(a)
The Landlord acknowledges receipt of the security deposit set out under
Subsection 1.1(a)(ix) of the Summary of Terms (the “Security Deposit”), to be
held as security for the Tenant’s obligations under this Lease. The Security
Deposit will be deposited





--------------------------------------------------------------------------------





into a non-interest bearing account. If the Tenant defaults in the payment of
Rent at any time during the Term, the Landlord may apply the amount of the






--------------------------------------------------------------------------------








Security Deposit remaining to the amount of Rent then unpaid. Upon so doing, the
Landlord will advise the Tenant and the Tenant will replenish the Security
Deposit within three days of demand for same by the Landlord. The Landlord may
at any time or from time to time during the Term or any extensions thereto
demand from the Tenant an increase in the Security Deposit so that it remains
equal to the amount of estimated Rent plus HST due in the final month of the
Term. The Tenant shall forthwith advance to the Landlord such additional monies
when so requested.
(b)
If the Tenant complies with all of its obligations under this Lease, then the
Security Deposit or remaining balance thereof will be returned to the Tenant
within 30 days after the later of: (i) the end of the Term; (ii) the date on
which the Tenant vacates the Property; and (iii) final reconciliation of
Additional Rent. If the Tenant has assigned this Lease, then the Landlord will
be deemed to have fulfilled its obligations under this Subsection if the
Security Deposit is returned to the assignee, subject to Subsection 17.1(f)(i).

(c)
The Landlord may deliver the Security Deposit, or such portion thereof remaining
on hand, to any purchaser, Mortgagee or assignee of the Landlord’s interest in
the Property or this Lease and thereupon the Landlord will be discharged from
any further liability with respect thereto, provided that such purchaser,
Mortgagee or assignee of the Landlord’s interest in the Property or this Lease
agrees with the Tenant to be bound by the provisions of this Section 1.7.

(d)
In the event of any bankruptcy, insolvency, winding-up or other creditors’
proceedings of or with respect to the Tenant, the Security Deposit will be the
absolute property of the Landlord and will be deemed to have been automatically
appropriated and applied against Rent and any other amounts payable hereunder in
respect of the period to what would have been the end of the Term, but for any
disclaimer, repudiation or termination of this Lease pursuant to such
proceeding.



1.8
Net Lease

The Tenant acknowledges and agrees that this Lease is a completely carefree net
lease to the Landlord and except as expressly set out in this Lease, the Rent is
completely net and carefree to the Landlord and the Landlord is not responsible
during the Term for any costs, charges, expenses and outlays of any nature
whatsoever arising from or relating to the Property or the use and occupancy
thereof, or the contents thereof or the business carried on therein. The Tenant
shall pay all costs, charges, expenses and outlays of every nature and kind
relating to the Property except as expressly set out to the contrary in this
Lease. Any amount or obligation relating to or attributable to the Property
which is not expressly declared to be that of the Landlord will be deemed to be
an obligation of the Tenant to be performed at the Tenant’s expense. Nothing in
this Lease will limit the generality of this Section.
1.9
Right to Extend Term

(a)
The Tenant may extend the Initial Term for a period of ten (10) years (the
“First Extension Term”) and then thereafter for two (2) periods of five (5)
years each (the “Second Extension Term” and “Third Extension Term”,
respectively, and each such period being called an “Extension Term”) commencing
on the day following the date of expiration of the Initial Term or an Extension
Term, as applicable (referenced in this Section as the “Current Term”). The
Tenant may only exercise each such extension right if:

armstrongavenueleaseimage9.jpg [armstrongavenueleaseimage9.jpg] the Tenant is
not then in default under this Lease beyond any applicable cure periods and the
Tenant has not previously been in material default for more than ten days beyond
any applicable cure periods in respect of the payment of Rent;
armstrongavenuelease_image10.jpg [armstrongavenuelease_image10.jpg] the Tenant
provides notice to the Landlord stating that the Tenant wishes to extend the
Term and such notice is provided not less than 12 months prior to the expiry of
the Current Term.
Provided the Tenant has given to the Landlord proper written notice of the
Tenant’s intention to extend the Term as required above, the Term is extended
substantially on the same terms and conditions as set out in this Lease, save
and except as follows:






--------------------------------------------------------------------------------








armstrongavenuelease_image11.jpg [armstrongavenuelease_image11.jpg] the Landlord
shall not be required to perform any work;
armstrongavenuelease_image12.jpg [armstrongavenuelease_image12.jpg] the Landlord
shall not be responsible to pay any tenant’s improvement allowance and/or other
inducement to the Tenant;
armstrongavenuelease_image13.jpg [armstrongavenuelease_image13.jpg] the parties
shall use commercially reasonable efforts to agree on the Base Rent payable
during the Extension Term on or before the date that is 90 days prior to the
expiry date of the Current Term; and
armstrongavenuelease_image14.jpg [armstrongavenuelease_image14.jpg] if required
by the Landlord, the Tenant will enter into an extension agreement prepared by
the Landlord to give effect to the terms of this extension.
The parties agree that the Base Rent during an Extension Term shall be based on
“Fair Market Rent” subject to the balance of this paragraph. The term “Fair
Market Rent” shall mean the Base Rent, expressed as an annual rent per square
foot of Rentable Area of the Building, which the Landlord would have received
from leasing the Property for the Extension Term for uses the same as or similar
to the Tenant’s use in similar locations and in premises similar to the Property
to an unaffiliated person, assuming that such space were to be delivered in
“as-is” condition, and without taking into account the value of any Leasehold
Improvements installed at the expense of the Tenant during the Term.
Notwithstanding the foregoing, in no event will the Base Rent for the first year
of an Extension Term be less than 95% of the Base Rent payable in the last year
of the Current Term or more than 105% of the Base Rent payable in the last year
of the Current Term. The parties acknowledge and agree that the Fair Market Rent
and Base Rent calculable in respect of the Industrial Building and associated
Lands may be different than the Fair Market Rent and Base Rent calculable in
respect of the Office Building and associated Lands due to the differences in
use. As at the Commencement Date, the annual Base Rent per square foot of
rentable area of the Office Building is $8.58 per square foot and the annual
Base Rent per square foot of rentable area of the Industrial Building is $4.95
per square foot for a combined total annual Base Rent per square foot of
rentable area of the Building of $5.43 per square foot.
(b)
Provided the Tenant has given to the Landlord proper written notice of the
Tenant’s intention to extend the Term as required above and provided the
Landlord and Tenant do not agree in writing on the Base Rent for the Extension
Term on or before the date that is 90 days prior to the expiry date of the
Current Term, then the Base Rent for the Extension Term will be determined in
accordance with the following additional terms and conditions:

armstrongavenuelease_image15.jpg [armstrongavenuelease_image15.jpg] The Base
Rent will be determined by a single arbitrator. Either party (the “Notifying
Party”) will by written notice to the other (the “Notified Party”) given not
more than 90 days and not less than 60 days prior to the expiry date of the
Current Term, propose the name of the Person that it wishes to be the single
arbitrator. Within five days thereafter, the Notified Party will give notice to
the Notifying Party advising whether the Notified Party accepts the arbitrator
proposed by the Notifying Party. If such notice is not given within such five
day period, the Notified Party will be deemed to have accepted the arbitrator
proposed by the Notifying Party. If the parties cannot agree on a single
arbitrator, then, upon the application of either party, a justice of the
Superior Court of Justice in Ontario, or its successor, will forthwith appoint
an arbitrator whose sole determination will be final. The arbitrator will be a
disinterested Person of recognized competence in the real estate business in the
city in which the Property is situated. The arbitrator will determine the Base
Rent for the applicable Extension Term not later than the date 30 days prior to
the expiry date of the Current Term. If the arbitrator fails to determine the
Base Rent for the Extension Term by the expiry date of the Current Term and the
Tenant remains in occupancy of the Property following the expiry date of the
Current Term, the Tenant shall pay Base Rent equal to the Base Rent in the
Current Term until the arbitrator has made such determination and upon such
determination being made by the arbitrator, the parties shall make any necessary
adjustments within 30 days of the date of such determination






--------------------------------------------------------------------------------








being made.
armstrongavenueleaseimage4.jpg [armstrongavenueleaseimage4.jpg] If either party
fails to name its arbitrator and so notify the other as required hereinbefore,
this Lease, at the Landlord’s option, will terminate at the completion of the
Current Term and the Tenant will have no further or other right of extension
whatsoever.
armstrongavenuelease_image16.jpg [armstrongavenuelease_image16.jpg] The
arbitration will be conducted in accordance with the provisions of the
Arbitrations Act (Ontario) and any amendments thereto, or of any successor
statute thereof in force at the time of the arbitration.
armstrongavenuelease_image17.jpg [armstrongavenuelease_image17.jpg] The Landlord
and the Tenant shall each submit to the arbitrator their respective proposal of
Base Rent for the Extension Term based on Fair Market Rent. The arbitrator may
choose between the Landlord’s proposal or the Tenant’s proposal or the
arbitrator may compromise between the two or select some other amount based on
the information submitted by the Landlord and the Tenant. Notwithstanding any
other provision herein, the arbitrator shall have no authority to determine a
Base Rent less than 95% of the Base Rent payable in the last year of the Current
Term or more than 105% of the Base Rent payable in the last year of the Current
Term.
armstrongavenuelease_image18.jpg [armstrongavenuelease_image18.jpg] The decision
of the single arbitrator will be final and binding upon the Landlord and the
Tenant only with respect to Base Rent. All documents and proceedings with
respect to the arbitration shall be kept confidential by the parties.
(c)
The Base Rent payable during each Extension Term, shall escalate by 1.25% per
annum during the Extension Term on the anniversary of the Commencement Date. By
way of example, if the Fair Market Rent for the first year of the First
Extension Term is determined based on an average of $7.00 per square foot per
Rentable Area of the Building per annum, the Base Rent for the second year of
the First Extension Term shall be based on an average of $7.09 per square foot
per Rentable Area of the Building per annum, the Fair Market Rent for the third
year of the First Extension Term shall be based on an average of $7.18 per
square foot per Rentable Area of the Building per annum, the Fair Market Rent
for the fourth year of the First Extension Term shall be based on an average of
$7.27 per square foot per Rentable Area of the Building per annum, and the Fair
Market Rent for the fifth year of the First Extension Term shall be based on an
average of $7.36 per square foot per Rentable Area of the Building per annum.

(d)
The expense of the arbitration will be borne equally between the parties hereto
and the Tenant’s share of such expense will be due and payable immediately upon
receipt and may be applied as Additional Rent or deducted from the Security
Deposit or any deposit, letter of credit or other security as the Landlord so
requires.

(e)
After exercise by the Tenant of its final right to extend the Term in accordance
with this Section, the Tenant shall have no further rights to extend the Term.



1.10
Indemnity

In consideration of Landlord leasing the Property to Tenant pursuant to the
terms of this Lease, the Tenant agrees to ensure that Milacron Holdings Corp.
(the “Indemnifier”) agrees to execute in favour of the Landlord an indemnity in
the form attached hereto as Schedule “D” (the “Indemnity”). The parties agree
that the Indemnity will be executed at the same time as this Lease. The
Indemnity is separate from and will survive the termination, expiry or
disclaimer of this Lease.




ARTICLE II    INTERPRETATION


2.1
Definitions

In this Lease all words and phrases defined in this Section shall have the
meaning attributed to them by their definition:




--------------------------------------------------------------------------------





(a)
“Additional Rent” means all sums, however described, payable by the Tenant under
this Lease, whether payable to the Landlord or others excluding Base Rent and
HST, and including Realty Taxes respecting the Property and Operating Costs;







--------------------------------------------------------------------------------








(b)
“Administration Fee” means 15% of the amounts to which the fee is applied;

(c)
“Alteration” means any replacement, alteration, remodelling, addition, change,
retrofit, substitution, improvement, installation, partition, subtraction and/or
decoration;

(d)
“Applicable Laws” means all domestic common law, statutes, laws, by-laws,
requirements, directions, declarations, ordinances, codes, rules, regulations,
orders, judgments, decrees, decisions, notices and directives, as at the date
hereof or at any time thereafter in effect, made or issued by any Authority and
“Applicable Law” has a corresponding meaning;

(e)
“Authority” means any regulatory authority, government or quasi-governmental
department, agency, body, utility, commission, board, tribunal, court or other
Person having jurisdiction on behalf of Canada, the province of Ontario or any
municipality, region, county, district or other subdivision thereof and
“Authorities” means more than one Authority;

(f)
“Base Property” means the state and condition of the Property as of the
Commencement Date;

(g)
“Base Rent” means the base rent set out in Subsection 1.1(b) of the Summary of
Terms under the column labelled “Annual Base Rent” for the Initial Term and for
any extensions of the Initial Term, means the Base Rent established in
accordance with Subsection 1.9 herein or as otherwise agreed upon between the
Landlord and Tenant;

(h)
“Building” means collectively the Office Building and the Industrial Building
located on the Lands including all Alterations, Leasehold Improvements,
additions thereto and replacements thereof made in accordance with this Lease,
comprised as at the date of this Lease of approximately the rentable area of the
building referenced in Subsection 1.1(a)(iv) of the Summary of Terms together
with those fixtures, installations, improvements, systems equipment and
facilities located therein or elsewhere on the Lands and used in connection
therewith including the Structural Components, the HVAC System, plumbing,
sprinkler, drainage, mechanical and electrical systems, lighting, facilities,
equipment and signage, but excluding the Tenant’s Trade Fixtures;

(i)
“Business Hours” means, as at the date hereof, the hours of 7:00 a.m. to 7:00
p.m. on any Business Day;

(j)
“Business Day” means any day other than a Saturday, Sunday or statutory holiday
in the province of Ontario;

(k)
“Capital Repairs” means all repairs or replacements which are the Tenant’s
responsibility, including the Erosion Control Work and which would be amortized
over a period longer than one year and have a cost, before HST, of at least

$50,000.00, save and except the Initial Repairs;
(l)
“Claims” means claims, losses, actions, suits, proceedings, causes of action,
demands, inconveniences, damages (direct, indirect, consequential, incidental,
special, or otherwise), judgments, debts, accounts, liabilities,
responsibilities, costs, claims, fines, interest, penalties, charges, payments
and expenses including any professional, consultant and legal fees and any
associated disbursements;

(m)
“Collateral” has the meaning ascribed thereto in Section 14.5;

(n)
“Commencement Date” means the date referenced in Subsection 1.1(a)(v) of the
Summary of Terms;

(o)
“Consultant” means an architect, engineer or other professional Person duly
licensed to practice in the Province of Ontario and appointed by the Landlord in
connection with any matter which, by the terms of this Lease, is to be referred
to a consultant, whose certificate or determination shall be final and binding
on the parties;

(p)
“Damage Date” has the meaning ascribed thereto in Subsection 13.1(a);

(q)
“Environmental Laws” means all Applicable Laws relating to or imposing liability
or standards of conduct concerning any matter which may be relevant to







--------------------------------------------------------------------------------








the use or occupancy of the Property or any part thereof or the conduct of any
business or activity in, on, from, under or about the Property or any part
thereof, or any material, substance or thing which may at any time be in, on,
under or about the Property or any part thereof or emanate therefrom, or
relating in any way to the natural or human environment (including land, surface
water, ground water and real, personal, moveable and immovable property), public
or occupational health and safety and the manufacture, importation, handling,
use, reuse, recycling, transportation, storage, disposal, elimination and
treatment of a substance, hazardous or otherwise;
(r)
“Environmental Questionnaire” means the environmental questionnaire attached
hereto at Schedule “B”;

(s)
“Erosion Control Work” has the meaning ascribed thereto in Subsection 8.2(b);

(t)
“Event of Default” means the occurrence of any one or more of the following:

armstrongavenueleaseimage3.jpg [armstrongavenueleaseimage3.jpg] the Tenant shall
fail to pay any instalment of Base Rent or any other payment required herein
when due, and such failure shall continue for a period of five (5) Business Days
after delivery by the Landlord of written notice that such amount was due; or
armstrongavenueleaseimage4.jpg [armstrongavenueleaseimage4.jpg] the Tenant fails
to observe or perform any of the other terms, covenants or conditions of this
Lease to be observed or performed by the Tenant (other than the terms, covenants
or conditions set out below in Subsections (iv) to
(xxii) inclusive, for which no notice will be required), and except as otherwise
expressly provided herein, such default shall continue for more than 30 days
after Landlord shall have given Tenant written notice of such default; provided,
however, that Tenant shall not be in default under the circumstances described
in this Subsection 2.1(t)(ii) if the Tenant has made diligent efforts to cure
such default within the thirty (30) day period described herein and thereafter
proceeds continuously and diligently to cure such default within a commercially
reasonable time;
armstrongavenuelease_image19.jpg [armstrongavenuelease_image19.jpg] the Tenant
fails to take possession of the Property; or
armstrongavenueleaseimage6.jpg [armstrongavenueleaseimage6.jpg] the Tenant or
any Tenant’s Agent falsifies any report or writing required to be furnished to
the Landlord pursuant to this Lease; or
armstrongavenuelease_image20.jpg [armstrongavenuelease_image20.jpg] the Tenant
or any Indemnifier becomes bankrupt or insolvent or takes the benefit of any
Applicable Law now or hereafter in force for bankrupt or insolvent debtors or
files any proposal or makes any assignment for the benefit of creditors or any
arrangement or compromise; or
armstrongavenuelease_image21.jpg [armstrongavenuelease_image21.jpg] an interim
receiver, receiver, a receiver and manager, monitor, custodian, liquidator or
like Person is appointed with respect to the business, assets, property, affairs
or revenues of the Tenant or any Indemnifier; or
armstrongavenuelease_image22.jpg [armstrongavenuelease_image22.jpg] any steps
are taken or any action or proceedings are instituted by the Tenant or by any
other Person including any Authority, for the dissolution, winding-up, or
liquidation of the Tenant, or any Indemnifier, or their respective assets; or
armstrongavenuelease_image23.jpg [armstrongavenuelease_image23.jpg] the Tenant
makes a sale in bulk of any of its assets, wherever situated (other than a bulk
sale made to a transferee pursuant to a permitted Transfer and pursuant to the
relevant bulk sales legislation, if any); or
armstrongavenuelease_image24.jpg [armstrongavenuelease_image24.jpg] the Tenant
sells, disposes of or removes from the Property the Tenant’s Property so that
there would not be in the event of such sale or disposal sufficient Tenant’s
Property on the Property subject to distress to satisfy all Rent due or accruing
hereunder for a period of at least 12 months; or
armstrongavenuelease_image25.jpg [armstrongavenuelease_image25.jpg] the Tenant
vacates or abandons the Property for a period of five consecutive days or the
Tenant attempts to vacate or abandon the Property or any part thereof or the
Landlord has reasonable cause to believe that the Tenant intends to vacate or
abandon or attempt to vacate or abandon the Property or any part thereof; or




--------------------------------------------------------------------------------





armstrongavenuelease_image26.jpg [armstrongavenuelease_image26.jpg] the Property
is used by any Persons other than such as are entitled to use them hereunder; or






--------------------------------------------------------------------------------








armstrongavenuelease_image27.jpg [armstrongavenuelease_image27.jpg] the Tenant
makes a Transfer or attempts to make a Transfer to anyone except in a manner
permitted by this Lease; or
armstrongavenuelease_image28.jpg [armstrongavenuelease_image28.jpg] the Tenant
does not comply with the use provisions set forth in Section 3.3 and Subsection
1.1(c); or
armstrongavenuelease_image29.jpg [armstrongavenuelease_image29.jpg] this Lease
or any of the Tenant’s Property is secured by any chattel mortgage, charge,
debenture or other security instrument, unless expressly consented to by the
Landlord in writing or are seized or taken under any writ of execution or
attachment by any creditor of the Tenant; or
armstrongavenuelease_image30.jpg [armstrongavenuelease_image30.jpg] any distress
is levied upon any of the Tenant’s Property; or
armstrongavenuelease_image31.jpg [armstrongavenuelease_image31.jpg] the Tenant
fails to carry on business at the Property pursuant to the terms of this Lease;
or
armstrongavenuelease_image32.jpg [armstrongavenuelease_image32.jpg] the Tenant
fails to acquire and retain the insurance that it is required to obtain on the
terms and conditions set forth herein or fails to pay the premiums for such
insurance; or
armstrongavenuelease_image33.jpg [armstrongavenuelease_image33.jpg] any
insurance policies covering all or part of the Property are actually or
threatened to be cancelled or adversely changed as a result of any use or
occupancy of the Property; or
armstrongavenuelease_image34.jpg [armstrongavenuelease_image34.jpg] the Tenant
or any affiliated body corporate (as defined in the Business Corporations Act
(Ontario)) is in default under another lease from the Landlord at the Property
or in any other property owned or managed in whole or in part by the Landlord;
or
armstrongavenuelease_image35.jpg [armstrongavenuelease_image35.jpg] the Tenant
fails (A) to cure within a reasonable time after written notice from the
Landlord any hazardous condition which the Tenant created in violation of any
Applicable Laws or this Lease, or (B) to remove within a reasonable time after
written notice from the Landlord any Hazardous Substance which the Tenant has
installed, or which is situated in, on, at, under, above or about, the Property
in contravention to this Lease; or
armstrongavenuelease_image36.jpg [armstrongavenuelease_image36.jpg] re-entry is
permitted under any other terms of this Lease; or
armstrongavenuelease_image37.jpg [armstrongavenuelease_image37.jpg] so long as:
(A) the landlord under this Lease is Skyline; (B) Mold-Masters (2007) Limited or
a Related Corporation is the Tenant under this Lease; (C) Skyline is the
landlord under the lease between Skyline and the Tenant respecting the lands and
buildings at 41 Todd Road, Georgetown (Halton Hills), Ontario (the "41 Todd Road
Lease"); and (D) Mold-Masters (2007) Limited or a Related Corporation is the
tenant under the 41 Todd Road Lease, an event of default of the tenant has
occurred under the 233 Armstrong Avenue Lease. For purposes of this Subsection,
“Skyline” means Skyline Commercial Real Estate Holdings Inc., Skyline Commercial
Management Inc., a Related Corporation of either Skyline Commercial Real Estate
Holdings Inc. or Skyline Commercial Management Inc. or any successor company of
Skyline Commercial Real Estate Holdings Inc. or Skyline Commercial Management
Inc.by amalgamation or continuation or amendment;
(u)
“Hazardous Substance” means any pollutant, contaminant, explosive, hazardous
waste, pathological waste, generic or process-specific waste, leachate, solvent,
pesticide or any radioactive, noxious, hazardous, toxic, corrosive, combustible,
ignitable or reactive material, substance or constituent (including
polychlorinated biphenyls, dioxins, asbestos and urea formaldehyde) or any other
material, substance or constituent (whether gas, liquid or solid) deemed,
defined to be, listed or referred to as hazardous (either singly or in
combination with any other materials, substances or constituents) in or pursuant
to any Applicable Laws now or hereafter in force or any other substance or
material now declared or defined to be regulated or controlled pursuant to
Environmental Law and “Hazardous Substances” means any one or more of the
foregoing collectively;





--------------------------------------------------------------------------------





(v)
“HST” means the applicable goods and services tax and tax of a participating
province imposed under the Excise Tax Act (Canada) as amended from time to time
and all other goods and services taxes, business transfer taxes, sales taxes,
value- added or transaction taxes, sales taxes, multi-stage sales taxes, use or
consumption







--------------------------------------------------------------------------------








taxes or any other taxes imposed on the Landlord with respect to the Rent and
any other amounts payable by the Tenant to the Landlord under this Lease which
may at any time be imposed by an Authority on or in respect of rental or real
property (other than Realty Taxes, Landlord’s business, income or similar
taxes), whether characterized as a goods and services tax, sales tax,
value-added tax or otherwise;
(w)
“HVAC System” means the heating, ventilating and air-conditioning system serving
the Building which includes from time to time: (i) the buildings or areas which
house any common heating, ventilating and/or air-conditioning facilities and all
of the equipment, improvements, installations and utilities therein; (ii) any
rooftop or window HVAC units; (iii) the fuel and power facilities of the
systems;

(iv) any distribution piping, air handling units and common fan coil and
ventilation units which form part of the system; and (v) any monitoring,
energy-saving and control systems, including the thermostats within the
Building;
(x)
“Indemnity” has the meaning ascribed thereto in Section 1.10;

(y)
“Industrial Building” means the single tenanted industrial building comprised of
approximately 115,640 square feet (excluding the mezzanine located therein)
located on the Lands;

(z)
“Initial Repairs” means the Outstanding Work (as defined in the Initial Repairs
Escrow Agreement) relating to the Property to be completed at the Property,
which work is to be completed shortly after the Commencement Date in accordance
with the Initial Repairs Escrow Agreement;

(aa) “Initial Repairs Escrow Agreement” means an escrow agreement between the
Landlord, Tenant and the applicable escrow agent dated on or about the same date
as this Lease;
(bb)    “Initial Term” has the meaning ascribed thereto in Section 1.3;
(cc) “Interest Rate” means that rate of interest per year, at the time interest
falls due under any provision of this Lease, which is four percent plus the rate
published by TD Canada Trust (The Toronto-Dominion Bank) or its successor at
1:00 p.m. on the date in question as its prime or reference interest rate then
in effect for Canadian dollar demand loans to its most favoured commercial
customers;
(dd)    “Landlord” means the party defined as such in the preamble to this
Lease; (ee)    “Lands” means the lands described in Schedule “A” hereto;
(ff) “Lease” means this lease and schedules attached hereto which are referred
to in this lease and every properly executed instrument which by its terms
amends, modifies or supplements this lease and includes the rights, obligations
and interests arising hereunder and thereunder, but does not include any new
lease or any offer to lease or other agreement or arrangement pursuant to which
this lease has been entered into;
(gg) “Leasehold Improvements” means leasehold improvements in, on, to, for or
which serve, the Property, determined according to common law, and includes all
fixtures (excluding Trade Fixtures and Tenant’s Property), equipment and
Alterations from time to time made, constructed, erected, or installed by, for
or on behalf of Tenant or any previous occupant of the Property in, on, to, for
or which serve, the Property, whether or not easily disconnected or movable,
including all:
(i)    partitions, railings, doors, safes, vaults and hardware; (ii) mechanical,
plumbing, electrical, sprinkler, fire detection, safety, utility, communication,
telecommunication, satellite, humidity and HVAC systems, facilities, units,
installations, fixtures, devices, controls, pipes, wires, conduits, tanks,
machinery, fittings and equipment; (iii) carpeting, drapes and other floor,
wall, ceiling and window coverings and drapery hardware; (iv) light fixtures;
(v) grill and other security or locking devices securing all or any part of the
Property; (vi) counters, cabinets, shelves and built-in furniture and
furnishings; (vii) internal stairways, escalators, elevators and any other
transportation equipment or systems; (viii) ceilings and ceiling panels; (ix)
ceiling heaters (suspended or otherwise), electric baseboard heaters, furnaces
(whether gas, oil or otherwise) and all controls, fittings and equipment; (x)
signs, exterior sign boxes, bands and the like; (xi) any items that would not
normally be considered to be Trade Fixtures; and (xii) satellite receivers,






--------------------------------------------------------------------------------








transmitters, antennas and base mounts;
(hh) “Lease Year” means, in the year in which the Term commences, the period of
time from the Commencement Date to December 31st of that year and, in subsequent
years, the 12 month period commencing on January 1st in that year and the
balance, if any, of the Term after the last full 12 month Lease Year;
(ii)
“Mortgage” means the security held by or to be granted to a Mortgagee, including
a mortgage, charge, assignment of rents or leases, debenture and deed of trust
or any other form of security interest in real property granted or to be granted
by the Landlord to a Mortgagee and includes any instruments of any financing,
refinancing or collateral financing and any renewals or extensions thereof from
time to time in existence, against all or any part of the Property;

(jj) “Mortgagee” means a mortgagee, chargee, hypothecary creditor, trustee for
bondholders or other secured creditor who holds or is proposed to hold all or
part of the Property as security but does not include a mortgagee, chargee,
hypothecary creditor, trustee for bondholders or other secured creditor of the
Tenant;
(kk) “Office Building” means the two storey single tenanted office building
comprised of approximately 17,612 square feet located on the Lands;
(ll) “Operating Costs” means the total, without duplication, of all expenses,
fees, rentals, costs and disbursements of every nature and kind paid or incurred
by or on behalf of the Landlord in the complete supervision, administration,
inspection, cleaning, upkeep, maintenance, repair, upgrade, replacement,
operation and management of the Property to the extent not paid directly by the
Tenant and includes:
armstrongavenueleaseimage3.jpg [armstrongavenueleaseimage3.jpg] the total annual
net costs and expenses of insuring the Lands and Building from time to time
owned or operated by the Landlord or for which the Landlord is legally liable,
in such manner and form, with such companies and such coverages and in such
amounts as the Landlord or a Mortgagee from time to time determines in
accordance with the Landlord’s covenant to insure in this Lease and if the
Landlord should elect to self-insure, in whole or in part, the amount of any
reasonable contingency reserves not exceeding the amount of premiums which would
otherwise have been incurred in respect of the risks undertaken;
armstrongavenuelease_image38.jpg [armstrongavenuelease_image38.jpg] (A) the
operation, supervision and management of the Property, including all costs,
expenses and fees paid by the Landlord to any Person or Persons retained by the
Landlord to operate, supervise and manage the Property on its behalf or such
proportionate share of same if such Person(s) operate, supervise and manage
another property or properties in addition to the Property; or (B) the cost of
management fees paid to an arm’s length property manager or; (C) in lieu
thereof, at the Landlord’s discretion, an administration fee equal to three
percent (3%) of Rent (including Additional Rent calculated without application
of this Subsection (ii)) excluding HST and Realty Taxes;
armstrongavenuelease_image19.jpg [armstrongavenuelease_image19.jpg] if
applicable, the Amortization Factor as calculated on Capital Repairs in
accordance with Subsection 8.2(a);
armstrongavenuelease_image39.jpg [armstrongavenuelease_image39.jpg] salaries and
benefits of personnel including supervisory personnel, to the extent that the
personnel are employed to carry out the management, operation and maintenance of
the Property, including contributions and premiums towards fringe benefits,
unemployment and insurance required under Applicable Laws respecting worker’s
compensation, workers’ wage protection program contributions, pension plan
contributions and similar premiums and contributions and the cost of all
uniforms of employees and agents or the cost of all independent contractors
engaged in performing any of the above activities;
armstrongavenuelease_image40.jpg [armstrongavenuelease_image40.jpg] office
expenses including telephone, couriers, stationery and supplies relating to the
operation, supervision and management of the Property;
armstrongavenuelease_image41.jpg [armstrongavenuelease_image41.jpg] the cost of
acquiring and installing energy conservation equipment and systems for the
Property for the benefit of the Tenant or depreciation or




--------------------------------------------------------------------------------











--------------------------------------------------------------------------------








amortization of same, as determined by the Landlord in its sole discretion, if
proper accounting practice in the real estate industry requires the amortization
and/or depreciation of these costs, together with interest at the Interest Rate
applied to such costs and expenses each year of amortization/deprecation save
and except for such costs and expenses that are fully expensed in the Lease Year
in which it is incurred;
armstrongavenuelease_image42.jpg [armstrongavenuelease_image42.jpg] HST payable
by the Landlord on the purchase of goods and services in connection with the
carrying out of its obligations and responsibilities hereunder;
armstrongavenuelease_image43.jpg [armstrongavenuelease_image43.jpg] the sum of
Sixteen Thousand Dollars ($16,000.00) per year plus HST on account of property
management fees for the first year of the Term and each year thereafter during
the Term calculated on the anniversary of the Commencement Date, the sum of the
amount payable during the prior year plus 1.25% of such amount;
but specifically excludes:
(A)
debt service costs;

(B)
leasing and rental advertising costs and commission charges incurred by Landlord
to lease the Property;

(C)
costs recoverable by the Landlord under contractors’ warranties;

(D)
maintenance and repair costs payable directly by the Tenant pursuant to Section
8.1;

(E)
the costs and expenses incurred in the maintenance and operation of the Property
to the extent that the Landlord receives proceeds in respect of such costs and
expenses from insurance policies taken out by the Landlord;

(F)
all costs, depreciation and/or amortization with respect to repair or
reconstruction of the Structural Components;

(G)
any income taxes, corporation taxes, capital taxes, large corporations taxes,
business taxes, or other such taxes personal to the Landlord except to the
extent such taxes are in lieu of Realty Taxes;

(H)
interest, costs or penalties incurred as a result of late payment of amounts due
by the Landlord unless the Landlord is or was bona fide disputing such amounts
due, or unless such late payment was caused or contributed to by the Tenant;

(I)
all costs of making any alterations repairs or replacements in connection with
any condition of environmental concern in respect of any portion of the Property
which existed as at the Commencement Date (provided that to the extent that the
Tenant is responsible for such costs as provided in Subsection 9.4(e) of this
Lease, such costs shall be addressed directly by Tenant as provided in
Subsection 9.4(e) of this Lease); and

(J)
the amount of any HST paid or payable by the Landlord on the purchase of goods
and services included in Operating Costs, where the amount of such taxes
received by the Landlord as a credit or offset in determining Landlord’s net tax
liability or refund on account of such tax

(mm) “Permitted Uses” has the meaning ascribed thereto in Subsection 1.1(c) of
the Summary of Terms;
(nn) “Person” means an individual, a corporation, a partnership, a trust, an
unincorporated organization, the government of a country or any political
subdivision thereof, or any agency or department of any such government and the
executors, administrators or other legal representatives of an individual and
“Persons” has a corresponding meaning;
(oo) “Property” means the Lands, Building and all others buildings, structures
and improvements from time to time during the Term erected in, upon or under the
Lands, including all Alterations and additions thereto and replacements thereof
made in accordance with this Lease;
(pp)    “Realty Taxes” means all present and future real estate taxes, general
taxes,






--------------------------------------------------------------------------------








business public and local improvement rates, school taxes, imposts, charges,
fees, duties, levies, rates, duties, assessments (including special assessments)
and charges imposed against real property, buildings, structures, equipment,
facilities and improvements or imposed by virtue of the use or occupancy of the
Property by the Tenant or ownership of the Property by the Landlord by all
Authorities having jurisdiction, or other taxes based on the area or uses of the
Property, including any tax on rent imposed in lieu of any of the above taxes
together with the costs and expenses, including consultant’s fees and
disbursements together with an Administrative Fee applied to such costs and
expenses, incurred by the Landlord in attempting to obtain a reduction or
prevent an increase in the afore-mentioned taxes and charges, but specifically
excluding HST, capital taxes, inheritance taxes, income taxes, payroll taxes,
excise taxes, privilege taxes, estate taxes, profit taxes, Landlord’s franchise
taxes, Landlord’s business taxes or any tax of similar nature that is or may be
imposed on the Landlord or the Property, unless such taxes are levied on the
Rent in lieu of Realty Taxes;
(qq) “Related Corporation” means an “affiliate” within the meaning of the
Business Corporations Act (Ontario).
(rr)    “Rent” means Base Rent and Additional Rent;
(ss) “Rentable Area of the Building” means the rentable area of the Building set
forth in Subsection 1.1(a)(iv) of the Summary of Terms;
(tt)    “Security Deposit” has the meaning ascribed thereto in Section 1.6;
(uu) “Structural Components” means all parts of the footings, foundations,
exterior wall assemblies including weather walls and bearing walls, structural
steel, roof joists and deck, beams, columns, roof deck (excluding the roof
membrane), load bearing floors and sub-floors of the Building;
(vv)    “Summary of Terms” has the meaning ascribed thereto in Section 1.1;
(ww)    “Tenant” means the party defined as such in the preamble to this Lease;
(xx) “Tenant’s Agents” means the Tenant’s employees, officers, directors,
shareholders, agents, servants, concessionaires, licensees, sub-tenants,
invitees, contractors, those for whom the Tenant is in law responsible and those
over whom the Tenant can reasonably be expected to exercise control and
“Tenant’s Agent” means any one of the foregoing;
(yy)    “Tenant’s Lender” has the meaning ascribed thereto in Subsection
14.1(a);
(zz) “Tenant’s Property” means all stock-in-trade, goods, chattels, inventory,
furniture, unaffixed furnishings, machinery, personal property of the Tenant and
Trade Fixtures at, on or in the Property from time to time;
(aaa) “Term” means the Initial Term and unless otherwise required by the
context, any extension of the Initial Term, or any shorter period provided in
this Lease;
(bbb) “Trade Fixtures” means the fixtures and equipment installed and/or used by
the Tenant, its permitted successors and/or permitted assigns for the purpose of
the Tenant carrying on its business at the Property and all Tenant signs and
advertisements excluding, for greater certainty Leasehold Improvements;
(ccc)        “Transfer” has the meaning ascribed thereto in Subsection 17.1(a);
and (ddd)    “Transferee” has the meaning ascribed thereto in Subsection
17.1(a).
2.2
Schedules

The schedules to this Lease (the “Schedules”) are as follows: Schedule “A”
-    Municipal Address and Legal Description Schedule “B” -    Environmental
Questionnaire
Schedule “C” -    Competing Purchasers Schedule “D” -    Indemnity
The Schedules are incorporated into and form an integral part of this Lease.






--------------------------------------------------------------------------------








2.3
“Tenant” Defined, Use of Pronoun

The word “Tenant” will be deemed and taken to mean each and every Person or
party mentioned as the Tenant, be the same one or more; and if there will be
more than one Tenant, any notice or payment required or permitted by the terms
of this Lease may be given by or to any one thereof and will have the same force
and effect as if given by or to all thereof. The use of the neuter singular
pronoun to refer to the Landlord or the Tenant will be deemed a proper reference
even though the Landlord or the Tenant may be an individual, a partnership, a
corporation, a business entity, or a group of two or more of the foregoing. The
necessary grammatical changes required to make the provisions of this Lease
apply in the plural sense where there is more than one Landlord or more than one
Tenant and to either corporations, associations, partnerships, or individuals
(males and females) will in all instances be assumed as though in each case
fully expressed. If there is more than one Tenant and/or one or more Persons
mentioned as “Tenant”, they will all be bound jointly and severally by all of
the terms, covenants and agreements contained in this Lease and delivery to one
of any notice will constitute delivery to all. If the Tenant is a partnership,
each Person who is a member thereof from time to time, shall be and continue to
be liable jointly and severally for the full and complete performance of and
shall be and continue to be subject to, the terms, covenants and conditions of
this Lease, whether or not that Person ceases to be a member of such Partnership
and after the Partnership ceases to exist.


2.4
Number, Severability, Use of Certain Words

If one or more clauses or paragraphs in this Lease are illegal or unenforceable
in whole or in part, it or they shall be considered separate and severable from
this Lease and the remaining provisions of this Lease shall remain in full force
and effect and shall be binding on the parties as though the clauses or
paragraphs or parts in question had never been included. Whenever a word
importing the singular number only is used in this Lease, such word shall
include the plural. Words importing either gender or firms or corporations shall
include the other gender and individuals, firms or corporations, if applicable.
The word “includes” or “including” shall mean “includes without limitation” or
“including without limitation”, respectively. The word “or” is not exclusive.


2.5
Headings

The headings appearing in this Lease have been inserted as a matter of
convenience and for reference only and in no way define, limit or enlarge the
scope or meaning of this Lease or of any of its provisions.


2.6
Landlord’s Consent

Whenever this Lease requires the Landlord to give its consent or authorization
or to exercise its discretion with respect to any action proposed by the Tenant,
unless the specific wording of this Lease or the context in which the
requirement is found requires otherwise, the Landlord will not unreasonably
withhold or delay the giving of its consent or authorization or the exercise of
its discretion. No consent and/or authorization shall be binding upon the
Landlord unless delivered in writing by the Landlord. The Landlord will not be
required to give any consent or authorization or to exercise its discretion
until the Tenant has first complied with all requirements of this Lease or such
requirements reasonably imposed by the Landlord as a condition to the giving of
the consent or authorization or the exercise of its discretion.




ARTICLE III    PREMISES AND USE
3.1
Acceptance of Property

The Tenant acknowledges and agrees, that as prior owner of the Property, the
Tenant has possession of the Property effective the Commencement Date in the
state of the Base Property and subject to same, the Tenant has accepted the
Property in the condition and state that the Property is in as of the
Commencement Date. The Landlord may, at its option, attend at the Property on or
about the Commencement Date to take pictures of the Property to evidence the
state and condition of the Property and if the Landlord does take pictures of
the Property, the Landlord agrees to provide copies of same forthwith to the
Tenant for






--------------------------------------------------------------------------------








the Tenant’s records. The Tenant may, at its option, on or about the
Commencement Date take pictures of the Property to evidence the state and
condition of the Property and if the Tenant does take pictures of the Property,
the Tenant agrees to provide copies of same forthwith to the Landlord for the
Landlord’s records.
3.2
Possession

The Tenant shall not enter the Property until the later of the Commencement Date
and the date that the following is completed to the satisfaction of the Landlord
in its sole and absolute discretion:
(a)
the Tenant has completed and delivered to the Landlord the Environmental
Questionnaire as required pursuant to Subsection 9.4(a);

(b)
the Tenant has delivered to the Landlord the duly executed Indemnity as required
pursuant to Section 1.10; and

(c)
the Tenant has delivered evidence of insurance in accordance with Subsection
11.1(c).

3.3
Use and Business Name

The Property shall be used and occupied only for the Permitted Uses and for no
other purpose whatsoever. The Tenant shall satisfy itself that the Permitted
Uses are in compliance with all restrictive covenants affecting the Property of
which the Tenant has notice and all Applicable Laws. The Landlord makes no
representations or warranties, express or implied, respecting the use or
intended use of the Property by the Tenant or respecting whether or not
necessary approvals (including zoning approvals) can be obtained for the
Tenant’s use or intended use.
3.4
Keys

The Landlord may from time to time install and change locking mechanisms on
entrances to the Building and the Property and shall provide to Tenant a
reasonable number of keys and replacement keys (“keys” include any device
serving the same purpose). The Tenant shall not add to or change existing
locking mechanisms on any door in or to the Building and/or gate to the Property
without the Landlord’s prior written consent. If the Tenant installs lock(s) in
contravention of this Section:
(a)
the Landlord, without abatement of rent, shall be relieved of any obligation
under this Lease to provide any service to the affected areas during times when
such areas are locked and the Tenant is not available to provide access; and

(b)
the Tenant shall indemnify Landlord against any expenses as a result of a forced
entry to the affected areas which may be required in an emergency.

3.5
Right of Landlord to Show Property

(a)
The Landlord or its agents and employees shall have the right at any time during
Business Hours and on not less than two (2) Business Days written notice to the
Tenant to enter the Property to exhibit them to prospective purchasers,
Mortgagees or prospective tenants, provided that the exercise of such rights
shall not unreasonably interfere with the Tenant’s business.

(b)
The Landlord shall have the right within three months prior to the end of the
Term to place on the Property a notice, of reasonable dimensions and reasonably
placed so as not to interfere with the Tenant’s business, stating that the
Property is available for rent. The Tenant will not remove or permit this notice
to be removed.

3.6
Trade Fixtures and Leasehold Improvements

(a)
The Tenant will own and install at the Property and keep in good order and
condition, free from liens, encumbrances or rights of third parties, only Trade
Fixtures of first-class quality. During the Term, should the Tenant desire to
remove Trade Fixtures with a value of $100,000 or greater (based on the value of
the Trade Fixtures at the date such Trade Fixtures were originally installed)
over the course of a short period of time, the Tenant shall notify the Landlord
in writing at least three (3) Business Days prior to such removal and shall in
such notice advise the Landlord of the purpose of the removal. Any removal of
Trade Fixtures shall be completed at the Tenant’s sole cost and expense and the
Tenant shall make good







--------------------------------------------------------------------------------








any damage caused to the Property by such removal.
(b)
All Leasehold Improvements, whether placed there by the Tenant or the Landlord,
shall be the Landlord’s property without compensation to the Tenant. No
Leasehold Improvements shall be removed from the Property during the Term
without the Landlord’s prior written consent, acting reasonably. The Landlord
agrees that it would be unreasonable to deny consent if the Tenant, acting
reasonably, determines that the applicable Leasehold Improvements have become
excess for the Tenant’s purposes and/or the Tenant covenants to install new and
similar Leasehold Improvements in substitution for the applicable Leasehold
Improvements. Notwithstanding the foregoing, the Landlord will not be required
to consent if the Tenant is default under this Lease.

(c)
During the Term, should the Tenant desire to add Leasehold Improvements to the
Property, the Tenant shall notify the Landlord in writing: (i) advising of such
proposed addition of Leasehold Improvements; and (ii) the purpose of the
additional Leasehold Improvements. On or before three (3) Business Days of
receipt of such notice, the Landlord will advise the Tenant in writing whether
the proposed Leasehold Improvements must be removed by the Tenant upon the
expiration or early termination of the Term, in which case the additional
Leasehold Improvements will be deemed to be “New Leasehold Improvements” for
purposes of Subsection 9.6(a) or whether the Landlord agrees that such proposed
Leasehold Improvements may remain upon the expiration or early termination of
the Term, in which case the additional Leasehold Improvements will be deemed to
be “Original Leasehold Improvements” for purposes of Subsection 9.6(a) or some
combination thereof. Should the Landlord fail or omit to respond within the said
three Business Day period, the proposed additional Leasehold Improvements will
be deemed to be “New Leasehold Improvements” for purposes of Subsection 9.6(a),
unless otherwise agreed by the parties in writing. All Leasehold Improvements
added to the Property shall be completed at the Tenant’s sole cost and expense
in compliance with Section 12.2.

3.7
Parking Lot License

The Landlord and Tenant acknowledge that as at the Commencement Date certain
lands (described as “Part of un-opened road allowance between Concessions 10 &
11”) adjacent to the Lands are leased by the Corporation of the Town of Halton
Hills to the Tenant for use by the Tenant for parking pursuant to a lease
agreement dated November 26, 2012, as amended (the “Parking Lot Agreement”), a
copy of which both the Landlord and Tenant acknowledge having received and
reviewed. The Tenant agrees to comply with the terms and obligations of the
Lessee under the Parking Lot Agreement during the term of such agreement. The
Landlord and Tenant acknowledge and agree that the Landlord has no
responsibility to ensure that the Parking Lot Agreement is extended and/or
renewed. The Tenant is authorized to negotiate an extension and/or renewal of
same and the Landlord agrees to cooperate with the Tenant in respect of same.
All costs incurred in connection with the Parking Lot Agreement shall be borne
by the Tenant including all fees payable pursuant to the Parking Lot Agreement.
The Tenant hereby releases the Landlord unconditionally and hereby irrevocably
waives any and all actual or potential rights or Claims the Tenant might have
against the Landlord in connection with the Parking Lot Agreement.
3.8
Release Respecting Easement 547033

The parties acknowledge and agreement that the Lands benefit from an easement
registered as Instrument No. 547033 (the “Easement”) in the Land Titles Division
of Land Registry Office #20 on lands to the east of the Lands, which lands are
described as Part Lots 8 & 9, Plan 617, Part 3 on Reference Plan 20R-3242 and
Part Lot 9, Plan 617, Part 4 on 20R-3242 (PIN 25059-033 (LT)). The parties
further acknowledge that as at the Commencement Date, access to the lands
burdened by the Easement (the “Easement Area”) may be physically blocked,
preventing usage of the Easement Area. The Tenant represents and warrants that
usage of the Easement Area in accordance with the Easement is not required in
order for the Tenant to carry on business at the Property. The Landlord makes no
representation and warranty to the Tenant regarding the Easement and the ability
of the Tenant to access and/or use the Easement Area. The Tenant hereby releases
the Landlord unconditionally and hereby irrevocably waives any and all actual or
potential rights or






--------------------------------------------------------------------------------








Claims the Tenant might have against the Landlord in connection with the
inability of the Tenant to use the Easement Area in accordance with the terms of
the Easement.




ARTICLE IV    PAYMENTS BY TENANT
4.1
Payment Arrangements

The Tenant agrees to arrange for a bank pre-authorized payment plan or automatic
deposit system for payment of the Rent including such estimated amount on
account of Additional Rent. The Tenant will sign a form of application to give
full force and effect to the foregoing within five days of presentation of same
by the Landlord.
4.2
Late Payment Charges

(a)
If any cheque or other form of payment that is given by the Tenant to the
Landlord in payment of Rent is refused payment by Tenant’s bank for any reason,
the Tenant shall immediately replace that payment with a certified cheque or
bank draft and shall pay, in addition, as Additional Rent, the sum of $100.00
plus HST as a service charge to the Landlord.

(b)
In addition to any other remedy available to the Landlord at law or under this
Lease, if the Tenant fails to make any payment of Rent on its due date, the
Tenant shall pay immediately on demand, as Additional Rent, to compensate the
Landlord for any loss incurred as a result of such late payment, the greater of
$100.00 or 5% of the amount of Rent overdue plus HST. It is the Landlord’s
practice to invoice the Tenant for such amount on the fifth day after the due
date for any instalment of Rent.

(c)
In addition to Subsection (b) above, all sums for Rent or otherwise payable to
the Landlord under the terms of this Lease shall bear interest at the Interest
Rate in effect on their respective due dates until the actual dates of payment.











5.1
Utilities


ARTICLE V    UTILITIES AND OTHER SERVICES



(a)
The Tenant shall pay as and when due to the Landlord, applicable public utility
or other Person identified by the Landlord, as the case may be, all charges for
utilities, which include water, gas, heat, electrical power or energy, steam or
hot water, used on or in respect of the Property and for fittings, machines,
apparatuses, meters or other things leased in respect of such utilities and for
all work or services performed in connection with such utilities.

(b)
In no event shall Landlord be liable for any loss of business by the Tenant or
for any injury to the Tenant and/or the Tenant’s Agents or for any injury or
damage to the Property or to any of the Tenant’s Property or to any property of
any other Person, firm or corporation on or about the Property caused by an
interruption or failure in the supply of utilities to the Property.

5.2
Electrical and Other Service Facilities

(a)
The Tenant will not install any machinery, equipment, article or thing that
might, in the opinion of the Landlord, exceed or overload the capacity of any
utility, plumbing, electrical, mechanical or other service facility, or cause
any fire hazard and the Tenant will not bring into the Property or install any
machinery, equipment, utility, electrical or mechanical facility or service of
which the Landlord does not approve. The Tenant will pay for any costs and
expenses together with an Administrative Fee applied to such costs and expenses
in respect of the Property resulting from use of equipment necessitating
dedicated circuitry or specialized power requirement. The Tenant at its own
expense will make any changes to the electrical and other service facilities
necessary to comply with the reasonable and lawful requirements of the
Landlord’s insurance underwriters and Authorities having jurisdiction. The
Tenant agrees that





--------------------------------------------------------------------------------





if any equipment installed by the Tenant requires additional utility, electrical
or mechanical facilities or other services, the






--------------------------------------------------------------------------------








Landlord may, in its sole discretion, if they are available, elect to install
them at the Tenant’s expense, together with an Administration Fee thereon and in
accordance with plans, drawings and specifications to be approved in advance in
writing by the Landlord. The Tenant shall make no changes to the electrical,
mechanical, plumbing and other service facilities without the Landlord’s prior
written approval of the plans, drawings and specifications for the changes,
which will not be unreasonably withheld.
(b)
The Landlord has the right to determine which utility company will provide
electricity service to the Property (the “Provider”). In addition, if permitted
by law, the Landlord will have the right at any time and from time to time
during the Term to retain or change the Provider. For the purpose of any change
of Provider, the Tenant shall allow the Landlord or a new Provider to have
access to the Property’s electric lines, feeders, risers, wiring and any other
machinery within the Property. In the event that the Landlord is entitled for
any reason to any rebates or similar payments from the Provider (whether as a
consequence of energy savings initiatives or otherwise), such rebates or similar
payments shall be passed on by the Landlord to the Tenant to reduce the Tenant's
cost of utilities, net of the Landlord’s out-of- pocket costs.

5.3
Energy Conservation

The Tenant shall either comply with whatever measures the Landlord or any
Authority may from time to time introduce to conserve or to reduce energy or to
reduce or control other Operating Costs.
5.4
Sprinkler System

The Tenant acknowledges that any sprinkler system which may be at the Property
is for ordinary hazard use only. If an Authority determines at any time during
the Term that the sprinkler system is not satisfactory for the use of the
Property by the Tenant, or the use contemplated by this Lease, the Tenant shall
pay to the Landlord on demand in advance, as Additional Rent, the entire cost of
upgrading the sprinkler system to the standards required for the Tenant’s use.
The Tenant will allow the Landlord’s employees and contractors to enter the
Property to effect the required alterations to the sprinkler system and the
Landlord shall not be responsible to the Tenant for any disturbance or business
interruption which may be caused, provided that the Landlord shall use its
reasonable best efforts to minimize such disturbance or interruption. The Tenant
shall be solely responsible for any increase in insurance premiums caused in and
about the Property until the alterations have been completed. In the
alternative, the Landlord may, in its sole discretion, require the upgrading of
the sprinkler system to be performed by the Tenant and Tenant agrees to
undertake and complete its work within two months of written notice from the
Landlord. The Tenant will take instructions from the Landlord as to the nature
of the upgrading and will employ only such contractors as the Landlord directs
or consents to in writing. The Tenant agrees that the sprinkler system will be
upgraded to the standard required to comply with the reasonable and lawful
requirements of the Landlord’s insurance underwriters and Authorities having
jurisdiction.




ARTICLE VI    OPERATING COSTS
6.1
Operating Costs

(a)
The Tenant will pay, as Additional Rent, Operating Costs, throughout the Term.
The Tenant shall pay the estimated Operating Costs to the Landlord by monthly
instalments to be fixed from time to time by the Landlord in its sole
discretion. The Landlord shall submit to the Tenant a reasonably detailed
statement of actual Operating Costs for each Lease Year as set forth in
Subsection 1.6(c). To the extent that the Operating Costs is greater or less
than the amount actually paid by it for that Lease Year, the difference shall be
adjusted and paid in accordance with Subsection 1.6(c).

(b)
Notwithstanding Subsection (a), unless and until such time as the Tenant commits
an Event of Default that continues beyond applicable cure periods set forth in
this Lease, Subsections 2.1(ll)(ii), 2.1(ll)(iv) and 2.1(ll)(v) will not be
chargeable by the







--------------------------------------------------------------------------------








Landlord in respect of Operating Costs. At any time after the commission by the
Tenant of an Event of Default, in respect only of the period of time that such
Event of Default is continuing beyond any applicable cure periods set forth in
this Lease (the “Event of Default Period”) the Tenant shall pay 100% of
Operating Costs incurred in the Event of Default Period (including the costs set
forth in Subsections 2.1(ll)(ii), 2.1(ll)(iv) and 2.1(ll)(v)) upon demand,
provided that the Tenant shall not be obliged to pay the proportion of the
property management fees referenced in Subsection 2.1(ll)(viii) that relate to
the Event of Default Period.




ARTICLE VII    TAXES


7.1
HST

The Tenant shall pay to the Landlord HST on all Rent. The amount of HST shall be
calculated by the Landlord in accordance with the Applicable Laws and shall be
paid at the same time as the amounts to which HST apply are payable to the
Landlord under this Lease. The Tenant shall not be liable for HST paid or
payable by the Landlord on the purchase of goods and services included in
Operating Costs which may be available to and claimed by the Landlord as a
credit in determining the Landlord’s net tax liability or refund on account of
the HST, but only to the extent that such HST is included in Operating Costs.
The HST shall be deemed not to be Additional Rent, but the Landlord shall have
all of the same rights and remedies on non-payment of HST as it has for Rent in
arrears under this Lease.
7.2
Realty Taxes

(a)
Subject to Subsection (b), the Tenant shall pay all Realty Taxes laid, levied,
assessed or imposed on the Property or in respect of any personal property,
fixtures, business or other activity carried out by the Tenant on or in
connection with the Property during the Term. The Tenant shall pay all Realty
Taxes when they become due and payable, before any interest, penalty, fine or
cost may be imposed for late or non-payment, to the department, officer or
bureau charged with their collection or, if the Landlord requires, the Tenant
shall remit its payment to the Landlord. The Tenant agrees to provide to the
Landlord within three days of receipt thereof, an original or a duplicate copy
of any tax bills and notices of assessment for the Property. The Tenant will, if
applicable, promptly exhibit to Landlord on request all paid bills for Realty
Taxes, which bills after inspection by Landlord shall be returned to Tenant.

(b)
In the case of assessments for local improvements or betterments which are
assessed or imposed, the Tenant is responsible to pay the instalments which fall
due during the Term, together with interest on deferred payments. The Tenant
shall not contest and/or appeal any assessments for local improvements or
betterments. If local improvements or betterments are assessed on a lump sum
basis, the Tenant may ask the Landlord to convert the payment of local
improvements or betterments from a lump sum payment to payment on instalments.
Upon receipt of such request, the Landlord shall make application to convert the
payment structure and the Tenant shall reimburse the Landlord on demand for all
out-of-pocket fees, disbursements, costs and expenses of the Landlord (including
all fees, disbursements, costs and expenses charged by any consultant retained
by the Landlord) together with an Administrative Fee applied to such costs and
expenses in relation to such to application to convert. Should the payments of
local improvements or betterments be converted from a lump sum payment to
payment on instalments, the Tenant is responsible for payment of all instalments
which fall due during the Term, together with interest on deferred payments.

(c)
In any suit or proceeding of any kind or nature arising from the failure of
Tenant to perform any covenant in Subsections (a) and (b), the certificate or
receipt of the department, officer or bureau charged with collection of Realty
Taxes, showing that the tax, assessment or other charge affecting the Property
is due and payable or has been paid shall be prima facie evidence that such tax,
assessment or other charge was due and payable as a lien or charge against the
Property or that it has been paid, respectively.

(d)
The Landlord may contest and/or appeal any Realty Taxes and/or any assessment







--------------------------------------------------------------------------------








related thereto respecting the Property if the Landlord determines that there is
a reasonable prospect of success in making such contest and/or appeal. If the
Tenant requests the Landlord to contest and/or appeal any Realty Taxes and/or
any assessment related thereto respecting the Property and the Landlord
determines that there is a reasonable prospect of success in making such contest
and/or appeal, the Landlord will proceed with making such contest and/or appeal.
The Landlord may withdraw any such contest or appeal or may agree with the
relevant Authorities on any settlement in respect thereof, without consent of
the Tenant. The Tenant will co-operate with the Landlord in respect of any such
contest and/or appeal and will provide the Landlord with such information and
execute such documents as the Landlord requests to give full effect to the
foregoing. All out-of-pocket fees, disbursements, costs and expenses of the
Landlord (including all fees, disbursements, costs and expenses charged by any
consultant retained by the Landlord) in connection with the Landlord’s contest
and/or appeal of Realty Taxes and/or assessments together with an Administration
Fee thereon (regardless of whether such contest/appeal was initiated by the
Landlord at the Tenant’s request) shall be paid by the Tenant to the Landlord
upon demand by the Landlord as Additional Rent. While any such contest or appeal
is in progress, the Tenant will continue to pay Realty Taxes as if such contest
or appeal had not been commenced.
(e)
Any Realty Taxes relating to a fiscal period of the taxing Authority, a part of
which is within the Term and a part of which is prior to the Commencement Date
or subsequent to the expiration or earlier termination of the Term, will,
whether or not such Realty Taxes will be charged or become a lien upon the
Property, or will become payable during the Term, be apportioned and adjusted
between the Landlord and the Tenant as of the Commencement Date and/or the date
of expiration or earlier termination of the Term, as the case may be. This
clauses survives the termination of this Lease.





ARTICLE VIII    MAINTENANCE AND REPAIR
8.1
Repairs, Maintenance and Replacement by Tenant

Except for any Structural Components, the Tenant shall inspect, maintain, repair
and replace, as applicable, reasonable wear and tear excepted, the Property, the
Building and Leasehold Improvements at its own expense and keep them in a clean
and sanitary condition and in accordance with all Applicable Laws. The Tenant’s
obligation under this Section includes:
(a)
ensuring completion of all ordinary maintenance, repair and Alterations to and
operation of, the Property and the systems, facilities and equipment serving the
Property including (A) maintenance, repair and replacement to the HVAC System,
roof membrane, roof coverings, the interior walls, window systems, lighting,
mechanical systems, electrical systems, sprinkler system, life safety systems,
plumbing lines and equipment, all other mechanical and building systems, loading
areas and docks, parking areas and driveways at the Property; (b) painting the
exterior walls of the Building and/or maintaining, repairing and or replacing
the cladding on the exterior walls of the Building; (C) maintenance, repair or
replacement to any Alterations made to the Property; (D) replacing all broken
glass with glass of equal quality; and (E) Capital Repairs.

(b)
cleaning, janitorial services, window cleaning, snow and ice removal including
from adjacent areas such as municipal sidewalks, garbage and waste collection
and disposal, pest control, gardening and landscaping;

(c)
operating, maintaining, repairing and/or any completing Alterations, if
necessary, in respect of any elevators, escalators and other transportation
equipment, if any;

(d)
policing, security, supervision and traffic control;

(e)
taking out and maintaining in force an annual service contract(s) relating to
the inspection, maintenance and repair of the HVAC System and life safety
systems;

(f)
conducting regular inspections of the parking areas, the roof membrane, roof
coverings and sprinkler system and life safety systems of the Building, no less
than







--------------------------------------------------------------------------------








annually, as well all other systems that the Landlord may indicate from time to
time, acting reasonably such as, without limitation, mechanical, electrical or
plumbing systems; and providing the Landlord with copies of any of the foregoing
inspection reports, upon the Landlord’s request;
(g)
operating, maintaining, repairing and replacing signs, including the costs of
electricity consumption; and

(h)
any other repair or replacement that is not expressly the Landlord’s
responsibility pursuant to Section 8.5.

For greater certainty, the parties agree that “reasonable wear and tear” means
minor decline in the Property, the Building and Leasehold Improvements resulting
from normal use and if any of the Property, the Building and/or Leasehold
Improvements are not capable of being used for their intended purpose to their
intended performance standard, the threshold of “reasonable wear and tear” has
been exceeded.
8.2
Capital Repairs

(a)
The following terms and conditions shall govern Capital Repairs required during
the Term:

armstrongavenueleaseimage3.jpg [armstrongavenueleaseimage3.jpg] The Tenant may
provide the Landlord with a written report respecting proposed Capital Repairs
from an architect, engineer or other qualified professional, which report will
include: (i) the details of Capital Repairs that the professional recommends be
made which relate to an item for which the useful lifespan shall expire after
the end of the Term such that the cost of said Capital Repairs will take more
time to amortize than the number of years remaining in the Term; (ii) the
estimated cost of such Capital Repairs; and (iii) the expected economic life of
the replaced or repaired unit, equipment or other item, as the case may be;
armstrongavenuelease_image44.jpg [armstrongavenuelease_image44.jpg] Provided the
Landlord, acting reasonably, agrees with the recommendation of the professional
in the report, within ten days from receipt of such documentation by the
Landlord, the parties will prepare a schedule of monthly amortization (the
“Amortization Schedule”), in such a manner that the total cost of said work
shall be amortized in a straight line, over the estimated useful lifespan of the
item in question (the “Amortization Period”), with interest on the unamortized
capital cost at the Interest Rate (the annual amount of capital and interest
obtained and shown in the Amortization Schedule shall be referred to
collectively as the “Amortization Factor”);
armstrongavenuelease_image19.jpg [armstrongavenuelease_image19.jpg] Thereafter
the Landlord shall advance the cost of work as required to complete the Capital
Repairs and the Tenant shall pay to the Landlord, as Operating Costs, the
Amortization Factor, as per the schedule agreed upon between the Landlord and
the Tenant, during the balance of the Term and during any period the Tenant
remains on the Property or any part thereof after the expiration or other
termination of the Term in accordance with Section 18.3; and
armstrongavenueleaseimage6.jpg [armstrongavenueleaseimage6.jpg] The parties
shall collaborate together in good faith and where the situation dictates it,
they shall make all adjustments to the above process as may be required to give
force to the spirit and intention of the foregoing principles.
(b)
The parties acknowledge and agree that the northern boundary of the Lands slopes
to the northeast toward a tributary of the Credit River and that the adjoining
property to the northeast is approximately 1.5 metres lower in elevation than
the Lands. The parties further acknowledge receipt and review of the report
prepared by Peto MacCallum Ltd. entitled: “Geotechnical Investigation Slope
Stability Assessment Milacron 233 Armstrong Avenue Georgetown, Ontario for Mold-
Masters” dated March 16, 2017 detailing potential concerns respecting slope
stability and erosion control in the area of the northern boundary of the Lands.
As at the Commencement Date, the parties acknowledge and agree that no erosion
control measures are required in the area of the northern boundary of the Lands
but during the Term, work may be





--------------------------------------------------------------------------------





required to ensure slope stability and erosion control is maintained (“Erosion
Control Work”). Any Erosion Control Work required by






--------------------------------------------------------------------------------








either the Tenant and/or Landlord, acting reasonably, shall be subject to the
Capital Repair provisions above. For greater certainty, the parties acknowledge
and agree that Erosion Control Work will be required if slope instability and/or
erosion on or near the Lands potentially or actually materially negatively
impacts either or both:
(A)    the value of the Property; and/or (B) the operations of the Building and
the Property, including the use of the parking lot located on the Lands or an
Authority orders and/or directs work to be completed relating to erosion
control. The parties further acknowledge and agree that Erosion Control Work may
be required on lands other than Lands and such work will also be considered
Capital Repairs.
8.3
Right of Landlord to Inspect and Require Repairs

(a)
The Landlord may enter the Property to view the state of repair. If the Tenant
or its representatives are not present to open the Property at any time when,
due to emergency, entry is necessary, the Landlord or its agent may forcibly
enter the Property, without rendering the Landlord or its agent liable and
without affecting the Tenant’s obligations under this Lease.

(b)
Where an inspection reveals repairs are necessary and required by this Lease to
be done by the Tenant, the Landlord shall give Tenant notice. The Tenant will,
within 15 days from delivery of the notice, make, or commence making and
diligently proceed to complete, the repairs in a good and workmanlike manner. In
addition to any other provision of this Lease, the Landlord may enter the
Property and perform any repairs which the Tenant has failed to make under this
Section and charge back such costs plus an Administration Fee applied to such
costs as Additional Rent.

8.4
Exclusions from Tenant’s Obligation to Repair

The obligations of the Tenant to repair in accordance with Section 8.1 shall be
subject to the following exceptions:
(a)
repairs to the Structural Components or injury to the Property caused by or
resulting from defects or weakness in the Structural Components, but this
exception does not excuse the Tenant from liability for repairs to the
Structural Components contributed to, caused by or resulting from the act or
omission, whether negligent or otherwise, of the Tenant and/or the Tenant’s
Agents;

(b)
the Initial Repairs, which shall be governed by the terms of the Initial Repairs
Escrow Agreement, save and except any warranty work respecting the Initial Roof
Repairs, provided the Landlord has assigned all warranties relating to the
Initial Roof Repairs to the Tenant;

(c)
damage or injury caused by or resulting from any act, default or negligence of
the Landlord, its officers, agents, servants, employees or contractors;

(d)
reasonable wear and tear to the the Property, the Building and Leasehold
Improvements.

8.5
Right of Landlord to Assume Tenant’s Repair Obligations at Tenant’s Cost

(a)
Notwithstanding any other provision herein, the Landlord may at any time and
from time to time on not less than 60 days’ notice to the Tenant (the
“Assumption Notice”), assume responsibility for all or any part of the Tenant’s
inspection, maintenance, repair and replacement obligations set forth in Section
8.1. The Assumption Notice shall specify the matters for which the Landlord is
assuming responsibility (the “Assumed Maintenance Items”) and subject to the
balance of this Section, the Tenant shall thereafter have no responsibility for
the performance of the Assumed Maintenance Items.

(b)
If the Landlord has delivered an Assumption Notice to the Tenant, the Landlord
may at any time thereafter deliver a written notice to the Tenant (the
“Reassumption Notice”) requiring the Tenant to again assume responsibility for
those Assumed Maintenance Items specified in the Reassumption Notice, and the
Tenant shall become so responsible on the date specified in the Reassumption
Notice (which date shall not be less than 60 days following the date of the
Reassumption Notice).

(c)
If the Assumed Maintenance Items do not constitute complete assumption of the







--------------------------------------------------------------------------------








Tenant’s inspection, maintenance, repair and replacement obligations set forth
in Section 8.1, than the Tenant shall continue to be responsible for such
Tenant’s inspection, maintenance, repair and replacement obligations set forth
in Section 8.1 not forming part of the Assumed Maintenance Items.
(d)
The Tenant shall repay to the Landlord on demand, as Additional Rent, the
Landlord’s costs of performing the Assumed Maintenance Items.

8.6
Repair, Maintenance and Replacement by Landlord

The Landlord shall be responsible, at its sole cost and expense, for all
replacements to the Structural Components and for any repairs to the Structural
Components necessary to maintain its structural soundness, the whole as would a
prudent owner of an office building and industrial building of similar size,
class age and location as the Property, provided that such replacements and
repairs are not due to the Tenant’s fault. If the Landlord shall be in default
in the performance of any of its covenants or obligations under this Section
8.6, the Tenant may, from time to time, after the giving sixty (60) days prior
written notice to the Landlord, having regard to the circumstances applicable,
perform or cause to be performed, any of such covenants or obligations, or any
part or parts thereof, and for such purpose may do such things as may be
requisite including, without limitation, entering upon the roof and doing such
things upon or in respect of the Property or any part thereof as the Tenant may
reasonably consider requisite or necessary. Notwithstanding the notice and cure
period set forth herein, in the event Landlord's failure or default shall
materially interfere with the conduct of Tenant's operations in the Premises or
place Tenant's employ or property at risk for injury or damage, Landlord shall
cure such failure or default within twenty-four (24) hours following Landlord's
receipt of written notice from Tenant. If Landlord shall fail to cure or
commence to cure within such sixty (60) day period (or twenty-four (24) hour
period in the event of an emergency) the Tenant may perform or cause to be
performed or caused to be performed such actions reasonably necessary to cure
the Landlord's default or failure. The Tenant shall have no liability to the
Landlord if any loss or damages result from such action by the Tenant. All
expenses incurred and expenditures made by or on behalf of the Tenant under this
Section 8.6 that are the responsibility of the Landlord shall be payable by the
Landlord upon demand for same. Notwithstanding the foregoing, should the
Landlord dispute whether such repairs or replacements were necessary or the
responsibility of the Landlord, the parties will act in good faith and attempt
to resolve such dispute(s) within 30 days of receipt by the Landlord of the
Tenant’s demand. If by last day of the said 30 day period, the parties cannot
resolve such dispute(s) the matter shall be deemed to be a Disputed Matter to be
settled by arbitration, and the provisions of Subsections 1.6(e)(i) through
1.6(e)(vi) hereof shall apply mutatis mutandis to the settlement of same save
and except the expense of the arbitration will be borne by the party in respect
of whom the arbitrator finds against, as determined the arbitrator in the
arbitration.
8.7
Repair Where the Tenant at Fault

Notwithstanding any other terms, covenants and conditions contained in this
Lease, if the Property or any part thereof, including the Building, Structural
Components, Leasehold Improvements or any equipment, machinery, facilities
contained therein, or made thereto require repair or replacement, or become
damaged or destroyed through the negligence, carelessness or misuse or other act
or omission of the Tenant, or any Tenant’s Agent, or due to the application of
any Applicable Laws, or due to the nature of the business carried on by the
Tenant, all costs of such repair or replacement shall be borne by the Tenant.
8.8
Tenant to Advise of Deficiencies

The Tenant shall take every reasonable precaution to protect the Building and
the Property from danger of fire, water damage, the elements or any other cause.
The Tenant will, when it becomes aware of same, notify the Landlord of any fire
or accident at the Building or Property, or of any damage to, or deficiency or
defect in, any part of the Property, including the Building, Structural
Components, any Leasehold Improvements, Trade Fixtures and equipment or utility
systems or any installations located therein, or any breach of any laws with
respect to the Property, its contents or the Tenant’s business therein or
occupation or use thereof (collectively a “Deficiency”). If any Deficiency
becomes known to the Tenant or reasonably should have been observed by the
Tenant and the Tenant fails to notify the Landlord, the Tenant shall be liable
for any costs incurred by the Landlord in repairing the Deficiency which can be
shown to be directly attributable to the actions of the Tenant






--------------------------------------------------------------------------------








and/or the Tenant’s Agents (including failure to give the required notice) after
such Deficiency became known to the Tenant or reasonably should have been
observed by the Tenant together with an Administrative Fee applied to such
costs.
8.9
Landlord’s Recovery (“Chargebacks”)

If the Landlord performs any repairs or maintenance, or does any other work, or
pays any sum of money due or payable by the Tenant, either at the request of the
Tenant, or by reason of any default by the Tenant in performance of its
covenants under this Lease, the Tenant shall repay to the Landlord on demand, as
Additional Rent, the cost of performing such repairs and maintenance or work or
the amount paid by the Landlord on Tenant’s behalf, together with an
Administration Fee applied to such amount.




ARTICLE IX    ADDITIONAL COVENANTS OF THE TENANT
9.1
Signs, Awnings, Canopies, Advertising and Naming Rights

(a)
The Tenant shall not erect any sign (including A-frame signs and pylon signs),
picture, advertisement, notice, lettering, decoration, light, shade, awning or
canopy (“Signage”) on: (i) the exterior wall of the Building or any portion of
interior the Building which may be visible exteriorly from the interior of the
Building or (ii) any portion of the Property, without the prior written consent
of the Landlord. The Tenant acknowledges that the Landlord wishes to control the
appearance of the Property. If the Landlord, acting reasonably, notifies the
Tenant that it objects to any Signage on the Property, or on the exterior wall
of the Building or in the interior of the Building but which is visible from the
exterior, the Tenant will remove the offending matter within seven days after
the giving of the notice and repair any damage caused by the removal. In the
event the Tenant erects Signage without first complying with these signage
provisions, the Tenant shall pay to the Landlord fifty dollars ($50.00) per day
from the date of erection of such Signage until the date such non-compliance is
rectified and in addition to such fine, if the offending matter is not removed
within the seven days, then the Landlord or its agents may remove it and, if
necessary, enter the Property to do so. The Landlord’s costs and expenses for
such removal and the repairing of any resulting damages, together with an
Administrative Fee applied to such costs and expenses, shall be payable, on
demand, by the Tenant to the Landlord, as Additional Rent. Notwithstanding the
forgoing, the Tenant’s signage existing at the Property as of the Commencement
Date shall be allowed to remain, and the Tenant shall be entitled to maintain
and replace such signage without the Landlord’s consent, but subject to
complying with Applicable Laws, and making good any damage caused to the
Property as a result of replacing such signage.

(b)
Provided that the Tenant is an affiliate of the Indemnifier, it shall have the
exclusive right to designate the official name of the Building, which may
include the use of the name Milacron and/or Mold-Masters.

9.2
Overloading, Waste and Nuisance

The Tenant shall not do or suffer any waste or damage, disfiguration or injury
to the Property or the fixtures and equipment in or serving the Property. The
Tenant will not install any machinery, equipment, article or thing that by
reason of its weight, size, capacity or use will or might, in the opinion of the
Landlord damage the Property or overload the floors of the Building and the
Tenant will not bring into the Property or install any machinery, equipment,
utility, electrical or mechanical facility or service of which the Landlord does
not approve. No part of the Property shall be used for any dangerous, noxious or
offensive trade or business. The Tenant shall not do anything or permit anything
to be brought on the Property which the Landlord may reasonably deem to be a
nuisance. The Tenant will keep the Property free of debris, rodents, vermin and
anything of a dangerous, noxious or offensive nature or which could create a
fire hazard (through undue load on electrical circuits or otherwise) or undue
vibration, heat or noise or otherwise. The Tenant will not use any advertising,
transmitting or other media devices which can be heard, seen, or received
outside the Property, or which could interfere with any communications or other
systems outside the Property. The Tenant shall not allow any ashes, refuse,
garbage or other loose, objectionable material to accumulate in, on or about






--------------------------------------------------------------------------------








the Property and will at all times keep them in a clean and wholesome condition.
9.3
Heating of the Building

The Tenant will heat the Building at its own expense to a reasonable temperature
to prevent all pipes, plumbing fixtures and equipment contained in or serving
the Building from bursting or damage.
9.4
Compliance with Environmental Laws

(a)
The Tenant agrees to complete and deliver the Environmental Questionnaire for
the Property to the Landlord prior to the Tenant taking possession of the
Property. If based on review of the completed Environmental Questionnaire, the
Landlord determines in its sole discretion that the use of the Property by the
Tenant contravenes or will contravene the covenants and obligations of the
Tenant hereunder, the Landlord may cancel this Lease within ten days of receipt
of the completed Environmental Questionnaire and any money or security deposited
with the Landlord under or on account of this Lease shall be returned to the
Tenant and neither party shall have any liability to the other.

(b)
The Tenant shall forthwith advise the Landlord in writing of any changes in its
activities that may alter the information provided in the Environmental
Questionnaire referenced in Subsection (a) above, by submitting a revised,
completed Environmental Questionnaire to the Landlord. Notwithstanding the
foregoing, submission of a revised Environmental Questionnaire by the Tenant to
the Landlord does not amend the covenants and obligations of the Tenant
hereunder and the Landlord shall have all remedies hereunder and at law for any
Event of Default that may be evidenced by the revised, completed Environmental
Questionnaire.

(c)
The Tenant covenants with the Landlord that, from and after the occupation of
the Property by the Tenant, the Tenant and the Tenant’s Agents shall not use or
permit or suffer the use of the Property to generate, manufacture, refine,
treat, transport, store, handle, dispose of, transfer, produce or process any
Hazardous Substances, except in strict compliance with all Environmental Laws
and only if the use of such Hazardous Substances is necessary for the conduct of
the Tenant’s business in accordance with the Permitted Uses. If the nature of
the Tenant’s business requires the use of Hazardous Substances during the Term,
the Tenant shall be liable for and shall carry out all clean-up work, remedial
actions, decommissioning work or capital expenditures required under applicable
Environmental Laws to properly remove or dispose of Hazardous Substances which
are in excess of the levels permitted in the circumstances to be on or in the
Property. If the Tenant’s use generates medical and biological waste, the Tenant
shall take all necessary steps to safely dispose of medical and biological waste
including placing such waste in the proper containers and removing such waste
from the Property in compliance with all Applicable Laws. This covenant survives
the termination of this Lease.

(d)
The Landlord will be entitled at any time to inspect the Property and to conduct
such other investigations as in the Landlord’s sole discretion it deems
necessary for the purpose of satisfying itself as to compliance by the Tenant
with all Environmental Laws and with all provisions of this Lease. Without
limiting the generality of the foregoing, the Landlord will have the right to
conduct such physical inspections of the Property and examination of
documentation relating to the Property and the conduct of business thereat by
the Tenant as it may deem necessary and for such purpose the Tenant will
produce, at the offices of the Tenant, all of its relevant files, books,
records, statements, plans or other written information in the Tenant’s
possession relating to the Property and the operations of the Tenant thereat,
provided that all of such information will be used by the Landlord solely for
the purpose of ensuring compliance by the Tenant with the provisions of this
Lease and will otherwise be kept strictly confidential.

(e)
The Tenant will, at its sole cost and expense, at any time required by the
Landlord or by any Authority pursuant to any Environmental Laws, take all
required remedial action in respect of any Hazardous Substances which it
introduced to the Property on or after the Commencement Date, on, under or about
the Property or the Building (including the Structural Components) or emanating
therefrom, including







--------------------------------------------------------------------------------








any repairs or replacements to the Property, the Building or any Leasehold
Improvements or Trade Fixtures in or on the Property or the Building and the
removal, treatment, disposal, restoration and replacement of the soil or any
other part of the Property. At any time during the Term, if requested by the
Landlord, the Tenant will obtain and deliver to the Landlord at its own cost the
report of an independent consultant verifying the Tenant’s compliance with all
Environmental Laws and proper removal of all Hazardous Substances, or if such is
not the case, commenting on the extent and nature of the Tenant’s failure to
comply. The identity of the independent consultant proposed by the Tenant must
be approved by the Landlord in writing, acting reasonably, in advance. Forthwith
following receipt of the report by the Tenant, the Tenant will deliver a copy of
same to the Landlord. If required by the Landlord, the Tenant will obtain
written confirmation from the independent consultant confirming that the
Landlord and/or the Landlord’s Mortgagee may rely on the report.
(f)
If the Tenant will, or a Person at the direction or on behalf of the Tenant
will, bring to or create in or upon the Property any Hazardous Substance on or
after the Commencement Date, or if the Tenant’s use of the Property or the
conduct of business thereat during the Term and any Extension Terms will cause
there to be any Hazardous Substance at the Property then, notwithstanding any
provision of this Lease or any Applicable Law to the contrary, such Hazardous
Substance will be and remain the sole and exclusive property of the Tenant and
will not become the property of the Landlord notwithstanding any degree of
affixation of the Hazardous Substance or the goods containing the Hazardous
Substance to the Property and notwithstanding the expiry or earlier termination
of this Lease.

(g)
Notwithstanding anything else contained herein, in no event shall the Tenant be
responsible for any Hazardous Substances existing on the Property as of the
Commencement Date including, without limiting the generality of the foregoing,
the removal and/or remediation of same.

9.5
Compliance with All Applicable Laws

(a)
The Tenant shall comply promptly with and conform to the requirements of all
Applicable Laws affecting the Tenant or affecting the condition, equipment,
maintenance, use or occupation of the Property, including parking at the
Property, or of any liability or fire insurance company by which the Landlord
and the Tenant, or either of them, may be insured at any time during the Term.
If the Tenant defaults under any provision of this Section, the Landlord may
perform the Tenant’s obligation and the Tenant shall pay all costs and expenses
incurred together with an Administrative Fee applied to such costs and expenses,
on demand, as Additional Rent. Notwithstanding the foregoing, it shall be the
Landlord’s responsibility to comply with Applicable Laws which relate to the
Building insofar as they may require changes to the Structural Components.
Notwithstanding the foregoing, such changes shall be the responsibility of the
Tenant, to be paid for by the Tenant as Additional Rent on demand, if they are
changes required to be made in the Leasehold Improvements, whether or not such
changes are structural, or if such changes are required by reason of the nature
of the use or improvements contemplated or made by the Tenant. The Tenant hereby
authorizes the Landlord to make enquiries from time to time of any Authority
with respect to the Tenant’s compliance with all Applicable Laws and will
provide the Landlord with any further written authorization required to give
effect to the foregoing.

(b)
The Tenant shall forthwith notify the Landlord upon receipt of any order,
directive, notice or other communication (“Order”) received from any Authority
relating to the use or occupancy or operation of the Property which notice will
be accompanied by a copy of such Order. The Tenant hereby covenants to remedy
the issues, deficiencies, directives and/or or orders noted in such Order and to
keep the Landlord advised on a weekly basis of the Tenant’s progress in
complying with same.

9.6
Tenant’s Obligations upon Termination of Lease

(a)
Upon the expiration or early termination of the Term, the Tenant shall (i) at
the option of the Landlord, be required to, remove any Leasehold Improvements
that it







--------------------------------------------------------------------------------








has installed after the Commencement Date (the “New Leasehold Improvements”);
and (ii) may, but shall not be required to, remove any Leasehold Improvements
that were installed and in place as of the Commencement Date forming part of the
Base Property (the “Original Leasehold Improvements”). The Tenant shall make
good, at the Tenant’s expense, any damage caused to the Property by such removal
of Leasehold Improvements and ensure the Property is returned to Base Property,
subject to reasonable wear and tear (save and except any New Leasehold
Improvements that the Landlord has agreed that the Tenant is not required to
remove and any Original Leasehold Improvements that Tenant has elected not to
remove.
(b)
The Tenant shall remove its Trade Fixtures and Tenant’s Property on expiration
or earlier termination of the Term and make good any damage caused to the
Property by such Trade Fixtures and Tenant’s Property or removal thereof.
Notwithstanding the foregoing, if the Tenant is in default, the Landlord, at its
option, may require the Tenant to leave the Trade Fixtures at the Property on
termination of this Lease and the Landlord may avail itself of its rights set
forth in Section 14.2.

(c)
At the expiration or earlier termination of the Term, the Tenant will peaceably
surrender and yield up the Property to the Landlord in as good a state of
condition and repair as the Tenant is required to maintain same throughout the
Term and the Tenant will surrender all keys for the Property to the Landlord at
the place then fixed for the payment of Rent and will inform the Landlord of all
passwords and/or security codes relating to the Property and/or Leasehold
Improvements.

(d)
In the event that the Tenant fails to surrender the Property in the physical
condition referred to in the above Subsections, all costs and expenses of the
Landlord in rectifying such default including: (i) lost rent during any period
of rectification, (ii) an Administration Fee on such lost rent and (iii)
interest on such lost rent payable in accordance with Subsection 4.2(c), shall
be paid by the Tenant to the Landlord forthwith upon demand, without deduction,
abatement, discount for betterment or reasonable wear and tear, set-off or
otherwise. In addition to the prior sentence, any Trade Fixtures not removed
from the Property that the Landlord has required to be removed, Leasehold
Improvements not removed from the Property that the Landlord has required to be
removed and Tenant’s Property not removed from the Property on or before the
date of expiration or earlier termination of the Term will be deemed to have
been abandoned by the Tenant and will become the property of the Landlord. As of
the day after the date of expiration of the Term or termination of this Lease,
without requirement of any notice to the Tenant, the Landlord may remove and
dispose of some or all of the Leasehold Improvements and/or Tenant’s Property
(by private or public sale), destroy some or all of the Leasehold Improvements
and/or Tenant’s Property, retain some or all of the Leasehold Improvements
and/or Tenant’s Property, move some or all of the Leasehold Improvements and/or
Tenant’s Property to a storage facility or convey some or all of Leasehold
Improvements and/or the Tenant’s Property to a new tenant or otherwise deal with
some or all of the Leasehold Improvements and/or Tenant’s Property in any manner
whatsoever without compensation to the Tenant. The Tenant shall be responsible
for any costs or damages incurred by the Landlord in dealing with such Leasehold
Improvements and/or Tenant’s Property, including all removal and storage fees
and taxes, together with an Administration Fee applied thereon. Despite anything
to the contrary, in such event the Landlord will not be responsible for any
Claims in respect of the Tenant’s Property regardless of how same is caused,
even if by negligence or gross negligence. This clauses survives the termination
of this Lease.





ARTICLE X ADDITIONAL COVENANTS OF THE LANDLORD
10.1    Quiet Enjoyment
Provided the Tenant pays all Rent reserved and performs all the Tenant’s
covenants contained in this Lease, the Tenant shall have quiet enjoyment of the
Property free from any hindrance by the Landlord or anyone claiming by or
through the Landlord.






--------------------------------------------------------------------------------








ARTICLE XI    INSURANCE, LIABILITY AND INDEMNITY
11.1
Tenant’s Insurance

(a)
The Tenant will, throughout the entire Term and during any time it occupies the
Property, at its sole cost and expense (including the cost of deductibles), take
out and keep in full force and effect with insurers licensed to sell commercial
insurance in Canada and in the names of the Tenant, the Landlord, the Mortgagee,
the Landlord’s property manager and any other Person reasonably required by the
Landlord, as their respective interests may appear, the following insurance:

armstrongavenueleaseimage3.jpg [armstrongavenueleaseimage3.jpg] commercial
general public liability insurance, including but not limited to, property
damage, public liability, personal injury liability, contractual liability,
products and completed operations and owners’ and contractors’ protective
insurance coverage, with a limited pollution coverage endorsement, all on an
occurrence basis, with respect to any use, occupancy or activities at the
Property by the Tenant, the Tenant’s Agents and any other Person performing work
on behalf of the Tenant and/or any Tenant’s Agent, with coverage for any
occurrence or claim of not less than
$5,000,000.00 per occurrence;
armstrongavenuelease_image44.jpg [armstrongavenuelease_image44.jpg] all-risks
insurance upon property of every description and kind owned by the Tenant, or
for which the Tenant is legally liable, or installed by or on behalf of the
Tenant and which is located at the Property including plate glass, fittings,
Alterations, anything in the nature of Leasehold Improvements, the Tenant’s
Trade Fixtures, furniture and movable equipment and signage, in an amount of not
less than the full replacement cost thereof, without deduction for depreciation,
with coverage against, at least, the perils of fire and standard extended
coverage including sprinkler leakages (where applicable), earthquake, sewer
back-up, flood and collapse; such insurance will be subject to a replacement
cost endorsement;
armstrongavenuelease_image19.jpg [armstrongavenuelease_image19.jpg] broad form
comprehensive boiler and machinery insurance (also known as “equipment
break-down” insurance) on all insurable objects located on the Property or which
are the property or responsibility on a blanket repair or replacement basis with
a replacement cost endorsement and with limits for each accident in an amount
not less than the full replacement cost of all property of every description and
kind owned by the Tenant, or for which the Tenant is legally liable, or
installed by or on behalf of the Tenant and which is located at the Property
including plate glass, fittings, Alterations, anything in the nature of
Leasehold Improvements, the Tenant’s Trade Fixtures, furniture and movable
equipment and signage, including repair or replacement and rental income
coverage, if applicable;
armstrongavenueleaseimage6.jpg [armstrongavenueleaseimage6.jpg] business
interruption insurance in such amounts from time to time as necessary to fully
compensate the Tenant for direct or indirect loss of earnings resulting from or
attributable to any of the perils required to be insured against in Subsections
(ii) and (iii) above and other perils commonly insured against by prudent
tenants, or attributable to interference with or prevention of access to the
Property as a result of such perils, with a period of indemnity of not less than
12 months;
armstrongavenuelease_image45.jpg [armstrongavenuelease_image45.jpg] tenants’
legal liability insurance for the full replacement cost of the Property,
including loss of use thereof;
armstrongavenueleaseimage8.jpg [armstrongavenueleaseimage8.jpg] standard owners’
form of automobile insurance policy providing third party liability insurance on
all automobiles owned by or registered in the name of the Tenant with inclusive
limits and on such terms as reasonably required by the Tenant, acting as a
prudent tenant, from time to time, covering all licensed vehicles owned by or
operated or on behalf of the Tenant in connection with its business at the
Property;




--------------------------------------------------------------------------------





armstrongavenuelease_image22.jpg [armstrongavenuelease_image22.jpg] by-law
compliance insurance; and
armstrongavenuelease_image46.jpg [armstrongavenuelease_image46.jpg] any other
form of insurance or such higher limits as the Tenant or the Landlord, acting
reasonably, or the Mortgagee requires from time to time upon not less than 30
days’ notice to the Tenant, provided such other






--------------------------------------------------------------------------------








insurance would similarly be carried by tenants of similar premises.
(b)
All policies referred to in Subsection (a) shall be with insurers reasonably
acceptable to the Landlord. Each of the Tenant’s insurance policies shall name
the Tenant as insured and the Landlord and its property manager, together with
the Mortgagee if required by the Landlord, as additional insureds, as their
interests may appear and shall be taken out with insurers and shall be in such
form and on such terms as are satisfactory to the Landlord, acting reasonably,
from time to time. Without limiting the generality of the foregoing, each of the
Tenant’s insurance policies will contain:

armstrongavenueleaseimage3.jpg [armstrongavenueleaseimage3.jpg] the standard
mortgage clause as may be required by any Mortgagee;
armstrongavenuelease_image44.jpg [armstrongavenuelease_image44.jpg] a waiver by
the insurer of any rights of subrogation to which such insurer might otherwise
be entitled against the Landlord, the property manager, the Mortgagee, or any
Person for whom any of such Persons is in law responsible;
armstrongavenueleaseimage5.jpg [armstrongavenueleaseimage5.jpg] an undertaking
by the insurer that no material change will be made and the policy will not
expire, lapse or be terminated, except upon 30 days’ written notice to the
Tenant, the Landlord and to any Mortgagee;
armstrongavenuelease_image47.jpg [armstrongavenuelease_image47.jpg] a provision
stating that the Tenant’s insurance policy will be primary and will not call
into contribution any other insurance available to the Landlord;
armstrongavenuelease_image18.jpg [armstrongavenuelease_image18.jpg] a
severability of interests clause and a cross-liability clause;
armstrongavenuelease_image48.jpg [armstrongavenuelease_image48.jpg] a waiver, in
respect of the interests of the Landlord, its property manager and any
Mortgagee, of any provision with respect to any breach of any warranties,
representations, declarations or conditions contained in the said policy;
armstrongavenuelease_image42.jpg [armstrongavenuelease_image42.jpg] coverage
with respect to the sudden and accidental release of Hazardous Substances; and
armstrongavenuelease_image23.jpg [armstrongavenuelease_image23.jpg] will protect
the Landlord in respect of Claims by the Tenant as though the Landlord.
(c)
Certificates of insurance on the Landlord’s standard form or, if required by the
Landlord, certified copies of insurance policies shall be delivered to the
Landlord forthwith upon request. If the Tenant fails to take out or to keep in
force any insurance referred to in this Section 11.1 or should any such
insurance not be approved by either the Landlord or the Mortgagee and should the
Tenant not rectify the situation within 48 hours after written notice by the
Landlord to the Tenant (stating reasons, if the Landlord or the Mortgagee does
not approve of the insurance), then the Landlord has the right, without assuming
any obligation as a result, to effect the insurance at the sole expense of the
Tenant and all costs incurred by the Landlord plus an Administration Fee applied
to such costs shall be paid by the Tenant to the Landlord on demand as
Additional Rent without prejudice to any other rights or remedies of the
Landlord under this Lease. If both the Landlord and Tenant have claims to be
indemnified under any such insurance, the proceeds shall be applied first to the
settlement of the Landlord’s claim, with the balance to the settlement of the
Tenant’s claim.

(d)
The amount of any deductible not received by the Landlord in respect of any
insurance proceeds payable under any policies of insurance maintained by the
Tenant to be paid to the Landlord shall be payable by the Tenant as Additional
Rent. The amount of any deductible not received by the Tenant as proceeds of any
policy of insurance shall be for the Tenant’s own account. Deductible amounts
under any policies shall not exceed those which a prudent Landlord or Tenant
would allow in insuring a similar risk in similar circumstances.

(e)
Prior to the Tenant or the Tenant’s Agents being given access to the Property or
any part of them, the Tenant covenants and agrees to provide the Landlord with
proof of the Tenant’s insurance in accordance with the provisions of Subsection
(c) above.







--------------------------------------------------------------------------------








11.2
Landlord’s Insurance

The Landlord may obtain and maintain in full force and effect during the Term
with respect to the Property insurance against such occurrences and in such
amounts and on such terms and conditions and with such reasonable deductibles as
would a prudent owner of a property similar to the Property. Such insurance may
include: (a) all risks insurance on the Building, any other buildings forming
part of the Property and any Leasehold Improvements at the Property which the
Landlord desires to insure against damage; (b) boiler and machinery insurance;
(c) rental income insurance; and (d) public liability insurance. Notwithstanding
that the Tenant may be contributing to the costs of such insurance pursuant to
the terms of this Lease, the Tenant will not have any interest in or any right
to recover any proceeds under any of the Landlord’s insurance policies nor
direct the usage thereof and the Tenant will not be relieved of any liability
arising from or contributed to by its negligence or its acts or omissions, or
that of the Tenant’s Agents. Any policy of insurance required to be maintained
by the Landlord hereunder may provide that the amount payable if a loss occurs
will be reduced by a deductible amount which will not be greater than what is
reasonable in all the circumstances and the Tenant shall pay to the Landlord, as
Additional Rent, on demand the amount so deducted from the insurance proceeds
paid if a loss occurs. The Landlord agrees not to permit the deductible to be
increased under the policies of insurance required to be maintained by the
Landlord hereunder beyond that which was in place as at the date of this Lease
without the Tenant’s prior written consent.
11.3
Use of Property (Insurance)

(a)
Neither the Tenant nor the Tenant’s Agents shall bring on the Property, do, omit
or permit to be done or omitted on or about the Property anything which shall
cause the rate of insurance on the Property or the whole or any part of the
Building or Property or its contents to be increased. If the rate of insurance
is increased by the use made of the Property or by anything done or omitted or
permitted to be done or omitted by the Tenant, the Tenant’s Agents or by anyone
permitted by the Tenant to be on the Property, the Tenant shall take all steps
as are necessary to remedy the situation caused by such use of the Property or
omission and shall pay the amount of such increase to the Landlord immediately
on demand.

(b)
If any policy of insurance on the whole or any part of the Building or Property
or the contents is cancelled or refused to be renewed or granted by an insurer
by reason of the use or occupation of all or any part of the Property by the
Tenant or the Tenant’s Agents or by anyone permitted by the Tenant to be on the
Property, the Tenant shall immediately on demand remedy or rectify such use or
occupation and if the Tenant fails to remedy the condition giving rise to such
cancellation, threatened cancellation, or reduction of coverage within 48 hours
after notice thereof by the Landlord, the Landlord may, at its option, either:
(i) re-enter and take possession of the Property forthwith by leaving upon the
Property a notice in writing of its intention of so doing and thereupon the
Landlord will have the same rights and remedies as are contained in ARTICLE XIV;
or (ii) enter upon the Property and remedy the conditions giving rise to such
cancellation, threatened cancellation or reduction and the Tenant shall pay the
cost thereof, together with an Administration Fee thereon, as Additional Rent,
on demand.

11.4
Indemnification

The Tenant shall indemnify the Landlord and save it harmless from and against
any and all loss (including loss of all Rent payable by the Tenant under this
Lease), all Claims, orders or directions in connection with loss of life,
personal injury, damage to property or any other loss or injury whatsoever
arising:
(a)
from any occurrence in, at, on, under or about the Property; or

(b)
from the occupancy or use by the Tenant of all or any part of the Property; or

(c)
occasioned wholly or in part by any act or omission of the Tenant, the Tenant’s
Agents or by anyone permitted to be on the Property by the Tenant; or

(d)
under the Environmental Laws that result from any matter or occurrence caused or
contributed to by the Tenant and/or the Tenant’s Agents; or

(e)
from any breach by the Tenant of any provisions of this Lease or any non-







--------------------------------------------------------------------------------








compliance with any Environmental Laws; or
(f)
from the generating, manufacture, refinement, treatment, transportation,
storage, handling, disposal, transfer, production or processing of any Hazardous
Substance by the Tenant or any other Person in, on, under or about the Property
and any nuisance arising from any of the foregoing activities; or

(g)
from or out of this Lease.

Notwithstanding the foregoing, the Tenant shall not be liable to indemnify the
Landlord and save it harmless for loss, damage or injury resulting from the
negligent act or omission or tortious conduct of the Landlord or any Person for
whom the Landlord is responsible in law; and provided further that the Tenant
shall not be liable in any event for any damage or injury covered by any
insurance policy taken out by the Landlord, or which the Landlord is required to
have taken out by any provision of this Lease, subject to Subsection 11.1(d). If
the Landlord is, without fault on its part, made a party to any litigation
commenced by or against the Tenant, then the Tenant shall protect, indemnify and
hold the Landlord harmless and shall pay all costs, expenses and reasonable
legal fees incurred or paid by the Landlord in connection with such litigation.
The Tenant shall also pay all costs, expenses and legal fees (on a substantial
indemnity basis) that may be incurred or paid by the Landlord in enforcing the
terms, covenants and conditions in this Lease, unless a court shall decide
otherwise. Notwithstanding any other provision of this Lease, this
indemnification shall survive the termination of this Lease, with respect to any
matter referred to in this Section which occurs during the Term. As used in this
Section, the “Term” includes any period prior or subsequent thereto during which
the Tenant or any assignee, subtenant, or Tenant’s Agent occupies the Property
or any part thereof, either actually or constructively and any period during
which the Tenant overholds.
11.5
Liability to Invitees, Licensees

Except as expressly provided in this Lease, the Landlord shall not in any event
whatsoever be liable or responsible in any way for any personal injury or death
that may be suffered or sustained by the Tenant or any employee of the Tenant or
any other Person who may be on the Property or for any loss or damage or injury
to any property belonging to the Tenant or to its employees or to any other
Person while such property is on the Property. In particular (but without
limiting the generality of the foregoing) the Landlord shall not be liable for
any damage to any such property caused by steam, water, rain or snow which may
leak into, issue or flow from any part of the Building or any adjoining premises
or areas or from any water, steam, sprinkler or drainage pipes or plumbing works
or from any other place or quarter or for any damage caused by or attributable
to the condition or arrangement of any electrical or other wiring or for any
damage caused by anything done or omitted to be done by any other tenant.
Notwithstanding the foregoing, the Landlord shall not be released from liability
or responsibility for loss, damage or injury resulting from the negligent act or
omission or tortious conduct of the Landlord or any Person for whom the Landlord
is responsible in law, but such liability or responsibility for any negligent
act, omission or tortious conduct shall only apply to the extent that the loss,
damage or injury is covered by the proceeds of a policy of insurance in favour
of the Landlord and, as a condition to receipt of such proceeds, the Tenant and
anyone claiming by or through the Tenant shall release the Landlord from any
claim for any amount in excess of the amount recoverable under such policy; and
provided further that the Landlord shall not be liable in any event for any
damage or injury covered by any insurance policy taken out by the Tenant, or
which the Tenant is required to have taken out by any provision of this Lease.
11.6
Benefit of Release

Every indemnity, hold harmless provision, release and exclusion of liability
contained in this Lease for the benefit of the Landlord and every waiver of
subrogation for the benefit of the Landlord contained in any insurance policy
maintained by the Tenant shall survive the termination of this Lease and shall
extend to and benefit all of the Landlord, the owners, the manager(s) of the
Property and all of their respective agents, beneficiaries, shareholders,
unitholders, directors, officers, employees and those for whom any of the
Landlord, such owners, such manager(s) and such agents, respectively, is in law
responsible. Solely for such purpose and to the extent that the Landlord
expressly chooses to enforce the benefits of this Section for any or all of such
persons, it is agreed that the Landlord is the agent or trustee for such Person.
No such indemnity, hold harmless






--------------------------------------------------------------------------------








provisions, release or exclusion of liability or waiver of subrogation for the
benefit of the Landlord shall be deemed to impose or imply any obligation,
responsibility or liability whatsoever on the Landlord, including any obligation
to perform or do any act or thing, except to the extent any such obligation,
responsibility or liability of the Landlord is expressly provided for under this
Lease.
11.7
Mutual Release

Notwithstanding anything else contained in this Lease, each of the Landlord and
the Tenant hereby releases the other and waives all claims against the other and
those for whom the other is in law responsible with respect to occurrences
insured against or required to be insured against by the releasing party,
whether any such claims arise as a result of the negligence or otherwise of the
other or those for whom such other is in law responsible, subject to Subsection
11.1(d).




ARTICLE XII    ALTERATIONS
12.1
Alterations by Landlord

(a)
The Landlord and its agents have the right to enter the Property at all times to
inspect or examine same and to make Alterations to the Structural Components
where necessary, without liability to the Tenant and without constituting an
eviction of the Tenant or a breach of the covenant for quiet enjoyment, so long
as in doing any of the foregoing, the Landlord will only temporarily disturb or
interfere with the Tenant’s use or occupation of the Property, or with access to
and from the Property.

(b)
If an excavation will be required to be made upon land adjacent or subjacent to
the Property, the Tenant will afford to the Person proposing to make such
excavation a licence to enter upon the Property for the purpose of doing such
work as the Landlord will deem necessary to preserve the wall, floor, or the
Building or Property from injury or damage and to support the same by proper
foundations, without any claim for damages or indemnification against the
Landlord or diminution or abatement of Rent and without such actions
constituting an eviction of the Tenant or a breach of any covenant for quiet
enjoyment.

12.2
Alterations by Tenant

(a)
The Tenant acknowledges and understands that the Property and/or Building may
contain “designated substances” as prescribed in the regulations under the
Occupational Health and Safety Act (Ontario) or successor Applicable laws. The
Tenant shall be responsible for ensuring compliance with all Applicable Laws
including occupational health and safety legislation in relation to any
Alterations, including installation of any Leasehold Improvements (the “Work”).

(b)
The Tenant will not make, install or erect in or to the Property any Work until:

armstrongavenuelease_image15.jpg [armstrongavenuelease_image15.jpg] the Tenant
has submitted to the Landlord two complete sets of professionally prepared
plans, drawings and specifications (which shall include architectural,
structural, electrical, mechanical and telecommunication plans, to the extent
Alterations may or will affect the Structural Components and systems) of the
proposed Work including the location proposed for installation of same
(collectively the “Plans”);
armstrongavenuelease_image38.jpg [armstrongavenuelease_image38.jpg] the Tenant
has furnished to the Landlord such evidence as reasonably required by the
Landlord of the projected cost of the Work and the Tenant’s ability to pay for
same;
armstrongavenuelease_image49.jpg [armstrongavenuelease_image49.jpg] the Landlord
has approved the Plans in writing save for Work that does not affect the
Structural Components and costs less than the Minor Alteration Amount. During
the first year of the Term, the “Minor Alteration Amount” shall be the sum of
$50,000.00 exclusive of HST. Thereafter, the Minor Alteration Amount shall
escalate by a percentage equal to CPI per annum during the Term on the
anniversary of the Commencement Date. “CPI” shall mean the Consumer Price Index
(All items) for the City of Toronto, 2002=100, published by Statistics Canada or
its successor,






--------------------------------------------------------------------------------








adjusted for any change in base year, or, if Statistics Canada or its successor
no longer publishes such index or is no longer operated by the Government of
Canada, such other price index as the Landlord may substitute acting reasonably;
in the case of any such substitution the Landlord shall be entitled to make all
necessary conversions for purposes of comparison;
armstrongavenuelease_image47.jpg [armstrongavenuelease_image47.jpg] all
contractors proposed by the Tenant to complete the Work are duly licensed if
licensing is required by Applicable Laws;
armstrongavenuelease_image18.jpg [armstrongavenuelease_image18.jpg] the
Landlord, acting reasonably, advises the Tenant that a designated substances
survey(s) and/or report(s) or required in respect of the Work, and the Tenant
has obtained at its expense such designated substances survey(s) and/or
report(s) and has provided copies of such survey(s) and/or report(s) to all
Persons required by Applicable Laws;
armstrongavenuelease_image48.jpg [armstrongavenuelease_image48.jpg] the Tenant
has secured all necessary and requisite approvals, licences, consents,
inspections, certificates and permits of every Authority having jurisdiction in
respect of the Plans, over the conduct of the Work, the zoning of the Property
and the proposed use thereof (the “Approvals”) and the Tenant will have
submitted evidence of such Approvals to the Landlord, along with a written
indemnity in favour of the Landlord on the Landlord’s form, holding it harmless
and indemnifying it from all Claims in respect of the Approvals;
armstrongavenuelease_image42.jpg [armstrongavenuelease_image42.jpg] the Tenant
has provided evidence of all insurance as required by this Lease, evidence of
up-to-date worker’s compensation insurance for the contractor approved by the
Landlord to perform the Work (and for all subcontractors) and such other
insurance as the Landlord, acting reasonably, requires from time to time in
connection with completion of the Work; and
armstrongavenuelease_image43.jpg [armstrongavenuelease_image43.jpg] the Tenant
has covenanted with the Landlord to remove such Leasehold Improvements and/or
Trade Fixtures resulting from completion of the Work as required by the Landlord
upon completion of the Term.
(c)
The Landlord will be permitted to withhold approval to any Work if in the
Landlord’s sole and arbitrary opinion such proposed Work might in any way
detrimentally affect:

armstrongavenueleaseimage9.jpg [armstrongavenueleaseimage9.jpg] the Structural
Components;
armstrongavenuelease_image38.jpg [armstrongavenuelease_image38.jpg] the coverage
of the Property for zoning or insurance purposes; or
armstrongavenuelease_image49.jpg [armstrongavenuelease_image49.jpg] the
appearance, quality, value or usefulness of the Property, the Building or any
part thereof.
The Tenant shall ensure that only contractors approved by the Landlord will
complete the Work. The Tenant must obtain the Landlord’s prior written consent
to any change or changes in any Plans approved by the Landlord or for any change
in the contractors approved to complete the Work. The Tenant shall pay, as
Additional Rent, on demand, the cost to the Landlord of having its Consultants
approve such changes in any Plans prior to proceeding with any work based on
such revised Plans together with an Administration Fee applied to such costs.
(d)
Should the Tenant fail to obtain any required Approval, or to post any deposit
required by law, the Landlord may, but will not be obligated to, do so on behalf
of the Tenant at the Tenant’s expense and the Tenant shall pay to the Landlord,
as Additional Rent on demand, the costs and expenses thereof, together with an
Administration Fee applied thereon.

(e)
All Work proposed by the Tenant and approved by the Landlord shall be performed:
at the sole cost of the Tenant and without cost to the Landlord, including

any work required to deal with any designated substances affected by
performance of the Work in compliance with Applicable Laws, notwithstanding
Subsections 2.1(ll)(I) and Subsection 9.4(e);
armstrongavenuelease_image50.jpg [armstrongavenuelease_image50.jpg] by competent
contractors, subcontractors and/or workers;
armstrongavenuelease_image19.jpg [armstrongavenuelease_image19.jpg] in
conformance to all Applicable Laws then in force affecting the Property; and




--------------------------------------------------------------------------------











--------------------------------------------------------------------------------








armstrongavenuelease_image17.jpg [armstrongavenuelease_image17.jpg] in a good
and workmanlike manner using first class materials pursuant to the drawings and
specifications approved by the Landlord.
(f)
Tenant will pay to the Landlord, forthwith upon request, all of the Landlord’s
reasonable costs incurred in dealing with the Tenant’s request for the
Landlord’s consent to any Work that requires the Landlord’s consent, whether or
not such consent is granted, including fees of architects, engineers and
designers and all reasonable charges of the Landlord for its own personnel and
in inspecting and supervising any such Work, together with an Administration Fee
thereon. The Landlord will have the right to require the Tenant to pay the
Landlord a deposit on account of such costs as a precondition to the Landlord’s
granting such consent. The Landlord may require that the Tenant retain the
Consultant identified by the Landlord at the Tenant’s expense to ensure
compatibility of base building systems and the Work.

(g)
If any of the following work is required by the Tenant, at the option of the
Landlord, it shall be carried out by the Landlord, at the Landlord’s option
under written contract with the Tenant at the Tenant’s sole expense or by the
Landlord’s designated contractors under written contract with the Tenant at the
Tenant’s expense:

armstrongavenuelease_image51.jpg [armstrongavenuelease_image51.jpg] Work that
requires modification and/or interfacing with base building work and systems,
including the sprinkler, HVAC System, exhaust, control, electrical distribution,
lighting and life safety systems;
armstrongavenueleaseimage4.jpg [armstrongavenueleaseimage4.jpg] Work that may
impact the exterior appearance of the Building;
armstrongavenueleaseimage5.jpg [armstrongavenueleaseimage5.jpg] Work that may
result in patching of building standard fireproofing; and
armstrongavenuelease_image47.jpg [armstrongavenuelease_image47.jpg] Work that
includes any drilling, cutting, coring and patching for conduit,
pipe sleeves, chases, duct equipment, or openings in the floors, walls, columns
or roof of the Building.
On completion of such work, the Tenant shall pay to the Landlord as Additional
Rent, on demand, the costs of the Landlord relating to such work (including the
fees of any Consultant) plus an Administration Fee applied to such costs.
(h)
The Tenant hereby consents to the Landlord’s supervision over construction and
shall promptly pay to the Landlord’s or to the Tenant’s contractors as the case
may be, when due, the cost of all such work and of all materials, labour and
services involved in the work and of all decoration and all changes in the
Building, its equipment or services, necessitated by the Work.

(i)
If the Tenant performs any Work without the consent of the Landlord or without
complying with the provisions of this Section, such Work shall be promptly
removed by the Tenant and the Property restored to its previous condition, all
at the expense of the Tenant.

(j)
The Tenant will, at its expense, promptly remove from the Property, in
compliance with Applicable Laws, all trash and construction debris which may
accumulate in connection with completion of the Work.

(k)
In the event that the Tenant makes any Alterations in accordance with the
provisions of this Section 12.2 which result in the Tenant's entitlement to an
abatement or similar payment from the Provider, such abatement or similar
payment shall be for the sole benefit of the Tenant.

12.3
Construction Liens

The Tenant shall at all times throughout the Term promptly pay all its
contractors, suppliers and workers and all charges incurred by or on behalf of
the Tenant for any work, materials or services which may be done, supplied or
performed at any time in respect of the Property. The Tenant shall indemnify and
hold the Landlord harmless from and against any Claims arising from any claim
made against the Property for construction liens related to work done by or on
behalf of the Tenant and any such Claims incurred by the Landlord shall be paid
by the Tenant to the Landlord on demand. The Tenant shall cause all
registrations of claims for construction liens and/or certificates of action
under the Construction Lien Act (Ontario) for any work done by or on behalf of
the Tenant and all work which the Tenant is obliged to do, to be discharged or
vacated, as the case may be,






--------------------------------------------------------------------------------








within 15 days of such registration or within five days after notice from the
Landlord, failing which the Landlord, in addition to any other rights or
remedies it may have, may, but shall not be obligated to, discharge such liens
and/or certificates by payment to the claimant, payment into court, or
otherwise; any such payments and the Landlord’s legal costs (on a substantial
indemnity basis) and other costs of obtaining and registering such discharges
shall be repaid by the Tenant to the Landlord on demand as Additional Rent plus
an Administration Fee applied to such costs.




ARTICLE XIII    DAMAGE, DESTRUCTION OR EXPROPRIATION
13.1
Damage and/or Destruction

(a)
Except as specifically provided in this Article, there shall be no reduction or
abatement of Rent and the Landlord shall not be liable to the Tenant by reason
of any injury to or interference with the Tenant’s business or property arising
from fire or other casualty, howsoever caused, or from the making of any repairs
resulting therefrom in or to any portion of the Building or the Property. If the
Building is damaged or destroyed, the Rent or a proportionate part of the Rent,
according to the nature and extent of the damage to the Building, shall abate
proportionately based on the damage to the Rentable Area of the Building in
comparison to the overall Rentable Area of the Building, until the Building is
rebuilt or made fit for occupation by the Tenant and the Landlord shall rebuild
or make fit the Building with all due diligence; provided that if, using
reasonable diligence, the Building is incapable of being rebuilt or made
reasonably fit for occupation within 180 days from the date of damage or
destruction (the “Damage Date”), either party may terminate this Lease on notice
to the other given within 45 days of the Damage Date.

(b)
Although the Building may not be damaged or destroyed in whole or part, if the
damage or destruction to the Building renders 50% or more of the Rentable Area
of the Building wholly unfit for occupancy or impossible or unsafe for use and
occupancy, the Landlord may, at its option, terminate this Lease within 45 days
of the Damage Date by giving not less than 60 days’ notice to the Tenant.

(c)
The certificate of the Consultant will bind the parties hereto as to the state
of tenantability of the Building, the extent of damage to the Property, the date
upon which the Landlord’s restoration work or Tenant’s restoration work is
completed or substantially completed and the Rentable Area of the Building.

(d)
If the damage or destruction occurs in the last year of the Term so that the
Building is incapable of being rebuilt or made reasonably fit for occupancy
within 30 days from the Damage Date, the Landlord may terminate this Lease by
giving notice within 20 days of the Damage Date.

(e)
Notwithstanding Subsection (a), if the damage or destruction occurs by reason of
any cause in respect of which proceeds of insurance substantially sufficient to
pay for the cost of rebuilding or making fit the Building are not payable to or
received by the Landlord, or if any Mortgagee or other Person entitled to the
proceeds does not consent to the payment to the Landlord of the proceeds of any
insurance policy for such purpose, the Landlord may terminate this Lease on five
Business Days’ notice to the Tenant.

(f)
On the termination of this Lease under this Section, Rent and any other
liabilities of the Tenant shall be apportioned and paid to the Damage Date and
the Tenant shall immediately deliver up possession of the Property.

13.2
Expropriation

(a)
If at any time during the Term, all or part of the Property is acquired or
expropriated by any lawful expropriating Authority or if, in the Landlord’s
opinion, reasonable access to the Building or Property is materially affected by
any expropriation (collectively the “Expropriation”), then, at the option of the
Landlord, this Lease shall be terminated as of the date on which the interest
taken by the Expropriation vests in the Authority and neither party shall have
any claim against the other for the value of any unexpired Term or for damages
or otherwise. If the Landlord does







--------------------------------------------------------------------------------








not elect to terminate this Lease, this Lease shall continue in effect without
any reduction or abatement of Rent, provided that if any part of the Property is
expropriated, the Rent shall be adjusted accordingly by the Landlord in the
proportion which the Rentable Area of the Building is reduced as a result of the
Expropriation.
(b)
The full proceeds resulting from the Expropriation shall belong solely to the
Landlord. The Tenant will execute all documents necessary in the Landlord’s
opinion for this purpose. The Tenant shall have the right to recover from the
expropriating Authority, but not from the Landlord, such compensation as may be
separately available to the Tenant in the Tenant’s own right by reason of the
Expropriation for damage to the Tenant’s business and on account of any cost or
loss of the Tenant in removing its chattels, Trade Fixtures and Leasehold
Improvements.

(c)
The Landlord and the Tenant agree:

armstrongavenuelease_image51.jpg [armstrongavenuelease_image51.jpg] to keep each
other fully informed about their respective claims for compensation;
armstrongavenuelease_image44.jpg [armstrongavenuelease_image44.jpg] that each of
them will not claim compensation on any basis inconsistent with this Lease;
armstrongavenueleaseimage5.jpg [armstrongavenueleaseimage5.jpg] that each will
reasonably cooperate with the other in the prosecution of their proper separate
claims; and
armstrongavenuelease_image17.jpg [armstrongavenuelease_image17.jpg] that neither
party shall compromise the claim of the other party without its prior written
consent.
13.3
Repair following Damage or Expropriation

(a)
If the Building or Property is damaged or expropriated to the extent described
in Sections 13.1 or 13.2 and the Landlord does not terminate this Lease, the
Landlord will promptly rebuild or repair the Building, subject to the express
terms and conditions of this Lease, but the Landlord may use plans, drawings and
specifications that are different in content from those used in the original
construction of the Building or any part of it and the rebuilt or repaired
Building may be different in configuration or design from the Building before
the damage or Expropriation. The Landlord shall repair and restore the Property
according to the nature of the damage with all reasonable diligence, except for
Leasehold Improvements and Trade Fixtures installed by the Tenant which the
Tenant shall repair and restore, in both cases, to substantially the condition
they were in immediately before the damage or destruction, but to the extent
that any part of the Property is not reasonably capable of use by reason of
damage which the Tenant is obligated to repair, any abatement of Rent to which
the Tenant is otherwise entitled shall not extend later than the time by which,
in the reasonable opinion of the Consultant, repairs by the Tenant ought to have
been completed with reasonable diligence. Notwithstanding any other provision
herein, the Tenant shall pay the cost of the repair and restoration of all
destruction which is attributable to the wilful act or neglect of the Tenant,
the Tenant’s Agents or any Person entering on the Property under express or
implied invitation of the Tenant and in such case, there shall be no abatement
of Rent.

(b)
A Consultant’s certificate as to the length of time required, using reasonable
diligence, to rebuild or restore the Building or as to when all or any portion
of the Building is reasonably fit for occupancy by the Tenant shall be
conclusive and binding on the Landlord and the Tenant.





ARTICLE XIV    TENANT’S DEFAULT AND LANDLORD REMEDIES AND
PROTECTION
14.1
Lien on Tenant’s Property and Distress

(a)
If, at any time during the period of time the Tenant is in possession of the
Property, an Event of Default occurs, the Landlord has a lien on all Tenant’s
Property as security against loss or damage resulting from any such Event of
Default and the







--------------------------------------------------------------------------------








Tenant’s Property shall not be removed from the Property by the Tenant until the
Event of Default is cured, unless otherwise permitted in writing by the
Landlord. The Landlord shall have the right to enter the Property to enforce its
lien and shall have all of the rights and remedies of a secured creditor in
possession under the Personal Property Security Act (Ontario).
(b)
In case of removal by the Tenant of any of the Tenant’s Property from the
Property, the Landlord may follow same for 30 days in the same manner as is
provided for the Commercial Tenancies Act (Ontario) and any other Applicable
Laws, including amendments thereto (collectively the “Act”). The Tenant hereby
covenants and agrees with the Landlord that in consideration of the premises and
of leasing and letting by the Landlord to the Tenant of the Property for the
Term hereby created (and it is upon that express understanding that these
presents are entered into), that none of the Tenant’s Property shall be exempt
from levy by distress for rent in arrears by the Tenant as provided for by any
section or sections for the said Act and that upon any claim being made for such
exemption by the Tenant or any claim being made for such exemption by the Tenant
or on distress being made by the Landlord, this covenant and agreement may be
pleaded as an estoppel against the Tenant in any action brought to test the
right to the levying upon any such Tenant’s Property as are named as exempted in
the said Act. The Tenant waives, as it hereby does, all and every benefit that
could or might have accrued to the Tenant under and by virtue of the said Act
but for this covenant.

(c)
Nothing in this Section 14.1 shall derogate from the rights of the Tenant’s
Lender with respect to the Collateral, and in the event of an inconsistency
between the provisions of this Section 14.1 and the provisions of Section 14.5,
the provisions of Section 14.5 shall prevail.

14.2
Tenant’s Default and Remedies of Landlord

(a)
Upon each occurrence of an Event of Default and so long as such Event of Default
shall be continuing, the Landlord may at any time thereafter at its election
terminate this Lease or the Tenant’s right of possession, (but the Tenant shall
remain liable as hereinafter provided) and/or pursue any other remedies it has
pursuant to this Lease, at law or in equity. Upon the termination of this Lease
or termination of the Tenant’s right of possession, it shall be lawful for the
Landlord, without formal demand or notice of any kind, to re-enter the Property
by summary dispossession proceedings or any other action or proceeding
authorized by law and to remove the Tenant and all persons and property
therefrom. If the Landlord re-enters the Property for a period of sixty (60)
days (the “Storage Period”) the Landlord shall have the right to keep in place,
store or move to a storage facility the Tenant’s Property or any other
occupant’s property, in whole or in part at the Property as the Landlord decides
in its sole discretion. As of the first day following the Storage Period, the
Landlord shall have the right to keep in place, use, remove, dispose of, sell by
private or public sale or same, either in bulk or by individual item, store,
move to a storage facility, convey to a new tenant and/or otherwise deal with
the Tenant’s Property or any other occupant’s property, in whole or in part at
the Properties as the Landlord decides in its sole discretion. The Tenant shall
be responsible for any costs or damages incurred by the Landlord in dealing with
such Tenant’s Property, including all removal and storage fees and taxes,
together with an Administration Fee applied thereon. Despite anything to the
contrary, in such event the Landlord will not be responsible for any Claims in
respect of the Tenant’s Property regardless of how same is caused, even if by
negligence or gross negligence. This clauses survives the termination of this
Lease.

(b)
If the Landlord terminates this Lease, the Landlord may recover from the Tenant
the sum of:

armstrongavenuelease_image52.jpg [armstrongavenuelease_image52.jpg] the full
amount of the current month’s and the next ensuing three (3) months’
installments of Rent;
armstrongavenuelease_image50.jpg [armstrongavenuelease_image50.jpg] all Rent and
all other amounts accrued hereunder to the date of such termination;
armstrongavenuelease_image49.jpg [armstrongavenuelease_image49.jpg] the value of
the Rent for any periods of abated monthly Rent based on the monthly Base Rent
amount that immediately follows such period of






--------------------------------------------------------------------------------








abatement;
armstrongavenuelease_image47.jpg [armstrongavenuelease_image47.jpg] the cost of
reletting the whole or any part of the Property, including brokerage fees and/or
leasing commissions incurred by Landlord;
armstrongavenuelease_image18.jpg [armstrongavenuelease_image18.jpg] the costs of
removing, disposing of, selling, storing, moving to a storage facility,
conveying and/or otherwise dealing with the Tenant’s Property or any other
occupant’s property, subject to Subsection (a);
armstrongavenuelease_image48.jpg [armstrongavenuelease_image48.jpg] the costs of
repairing, altering, remodeling, or otherwise putting the Property into
condition acceptable to a new tenant or tenants;
armstrongavenuelease_image42.jpg [armstrongavenuelease_image42.jpg] all
reasonable expenses incurred by the Landlord in pursuing its remedies, including
reasonable legal fees and court costs; and
armstrongavenuelease_image53.jpg [armstrongavenuelease_image53.jpg] the then
present value of the Base Rent and other amounts payable by the Tenant under
this Lease as would otherwise have been required to be paid by the Tenant to the
Landlord during the period following the termination of this Lease measured from
the date of such termination to the expiration date stated in this Lease less
the present value of any net amounts which the Landlord earns on a reletting of
the Property for such period. Such present values shall be calculated at a
discount rate equivalent to the yield at the close of business on the date of
such termination on the Government of Canada bond maturing the same date as the
expiration date stated in this Lease, or if no such Government of Canada bond
exists, the yield on such Government of Canada bond maturing closest to, but
prior to the expiration date stated in this Lease.
If the Landlord terminates this Lease for an Event of Default, then for the
purpose of calculating future Rent, the annual Rent will be considered to be
equal to the aggregate of the annual Base Rent and Additional Rent payable under
this Lease over the balance of the Term, assuming a five percent annual increase
in Additional Rent year over year for the remainder of the Term.
(c)
If the Landlord terminates the Tenant’s right of possession (but not this
Lease), the Landlord may, but shall be under no obligation to, relet the
Property for the account of the Tenant for such rent and upon such terms as
shall be satisfactory to the Landlord without thereby releasing Tenant from any
liability hereunder and without demand or notice of any kind to the Tenant. For
the purpose of such reletting, the Landlord is authorized to complete any
repairs, alterations, or remodelling or to otherwise to put the Property into
condition acceptable to a new tenant or tenants as the Landlord deems reasonably
necessary or desirable. The Tenant shall pay to the Landlord as Additional Rent:

armstrongavenuelease_image15.jpg [armstrongavenuelease_image15.jpg] the cost of
reletting the whole or any part of the Property, including brokerage fees and/or
leasing commissions incurred by Landlord;
armstrongavenuelease_image38.jpg [armstrongavenuelease_image38.jpg] the costs of
removing, disposing of, selling, storing, moving to a storage facility,
conveying and/or otherwise dealing with the Tenant’s Property or any other
occupant’s property;
armstrongavenuelease_image49.jpg [armstrongavenuelease_image49.jpg] the costs of
repairing, altering, remodeling, or otherwise putting the Property into
condition acceptable to a new tenant or tenants; and
armstrongavenueleaseimage6.jpg [armstrongavenueleaseimage6.jpg] all reasonable
expenses incurred by the Landlord in pursuing its remedies, including reasonable
legal fees and court costs.
The Tenant shall also immediately pay to the Landlord any unpaid Rent and other
amounts accrued hereunder at the time of repossession with requirement of demand
by the Landlord. If the Property is not relet, the Tenant shall remain
responsible for payment of all Rent accruing under this Lease. If the Property
is relet, notwithstanding such reletting, the Tenant shall remain responsible
for payment of all Rent accruing under this Lease net of any rent collected by
the Landlord upon any reletting. Any such payments due the Landlord shall be
made upon demand therefor from time to time and the Tenant agrees that Landlord
may file suit to recover any sums falling due from time to time. Notwithstanding
any such reletting without




--------------------------------------------------------------------------------





termination, the Landlord may at any time thereafter elect in writing to
terminate this Lease for such previous breach.






--------------------------------------------------------------------------------








(d)
Exercise by the Landlord of any one or more remedies hereunder granted or
otherwise available shall not be deemed to be an acceptance of surrender of the
Property and/or a termination of this Lease by the Landlord, whether by
agreement or by operation of law. Any law, usage, or custom to the contrary
notwithstanding, Landlord shall have the right at all times to enforce the
provisions of this Lease in strict accordance with the terms hereof. The failure
of the Landlord at any time to enforce its rights under this Lease strictly in
accordance with same shall not be construed as having created a custom in any
way or manner contrary to the specific terms, provisions, and covenants of this
Lease or as having modified the same. The Tenant and the Landlord further agree
that forbearance or waiver by the Landlord to enforce its rights pursuant to
this Lease or at law or in equity, shall not be a waiver of the Landlord’s right
to enforce one or more of its rights in connection with any subsequent Event of
Default. A receipt by the Landlord of Rent or other payment with knowledge of
the breach of any covenant hereof shall not be deemed a waiver of such breach
and no waiver by the Landlord of any provision of this Lease shall be deemed to
have been made unless expressed in writing and signed by the Landlord. To the
greatest extent permitted by law, the Tenant waives the service of notice of the
Landlord’s intention to re-enter as provided for in any statute, or to institute
legal proceedings to that end, and also waives all right of relief against
forfeiture in case the Tenant shall be dispossessed by a judgment or by warrant
of any court or judge. The terms “enter,” “re-enter,” “entry” or “re- entry,” as
used in this Lease, are not restricted to their technical legal meanings. Any
reletting of the Property shall be on such terms and conditions as Landlord in
its sole discretion may determine (including a term different than the remaining
Term, rental concessions, alterations and repair of the Property, lease of less
than the entire Property to any tenant. The Landlord shall not be liable, nor
shall the Tenant’s obligations hereunder be diminished because of, the
Landlord’s failure to relet the Property or collect rent due in respect of such
reletting.

(e)
The Tenant hereby irrevocably waives the benefit of any present or future
Applicable Laws, which in any way may take away, limit or diminish the
Landlord’s right to terminate this Lease or re-enter into possession of the
Property in pursuance of its rights and remedies as set forth in this Lease and
any and all rights of redemption granted by or under any present or future
Applicable Laws in the event of the Tenant being evicted or dispossessed for any
cause or in the event of the Landlord obtaining possession of the Property by
reason of the violation by the Tenant of any of the terms or conditions of this
Lease or otherwise.

14.3
Bankruptcy and Insolvency

The Tenant hereby irrevocably waives any right it, or any Person on its behalf,
may have to disclaim, repudiate or terminate this Lease pursuant to any
bankruptcy, insolvency, winding-up or other creditors’ proceedings including the
Bankruptcy and Insolvency Act (Canada) or the Companies’ Creditors Arrangement
Act (Canada) and agrees that in the event of any such proceeding the Landlord
comprises a separate class for voting purposes.
14.4
Landlord May Perform Covenants

(a)
If the Tenant will fail to perform any of its covenants or obligations under or
in respect of this Lease, the Landlord may, on not less than 30 days’ written
notice to the Tenant specifying the nature of the Tenant’s default (except in
the event of an emergency, in which event no notice shall be required and except
in respect of such defaults described in Subsections 2.1(t)(iv) to and including
2.1(t)(xxii), for which no notice is required), but will not be obligated to,
from time to time at its discretion, perform or cause to be performed any of
such covenants or obligations, or any part thereof and for such purpose may do
such things upon or in respect of the Property or any part thereof as and to the
degree or extent the Landlord may consider requisite or necessary, without
releasing the Tenant from its obligations relative thereto.

(b)
In addition and not in substitution for the Landlord’s rights and remedies in
this Lease, all costs incurred and expenditures made by or on behalf of the
Landlord under this Section, together with an Administration Fee thereon, will
be forthwith paid by the Tenant upon demand and, if the Tenant fails to pay
same, the Landlord may add same to the Rent and recover the same by all remedies
available to the







--------------------------------------------------------------------------------








Landlord for the recovery of Rent in arrears. The Landlord will not be liable to
the Tenant for any Claims resulting from any such action or entry by the
Landlord. The Tenant agrees that such action or entry pursuant to this Section
is not a re-entry, nor a breach of any covenant for quiet enjoyment contained in
this Lease.
14.5
Landlord Lien Waiver

Notwithstanding the provisions of Section 17.1, Landlord acknowledges that
Tenant has granted or intends to grant to one or more lenders (collectively
“Tenant’s Lender”), pursuant to certain agreements executed by Tenant, a
security interest in all of Tenant’s personal property, machinery, equipment,
furniture, furnishings and fixtures, together with any replacements or renewals
thereof or additions thereto serving similar or related functions, located at or
used in connection with the Property (collectively, the “Collateral”), and in
connection therewith:
(a)
None of the Collateral shall be or become deemed a part of or a fixture on the
Property even if the Collateral is installed thereon or in some manner attached
thereto;

(b)
The Landlord hereby consents to such security interest of Tenant’s Lender and
waives, as against Tenant’s Lender, and subordinates to the security interest of
Tenant’s Lender, all claims, rights of distraint or levy, liens and other rights
which Landlord now has or may hereafter acquire with respect to the Collateral
under the terms of this Lease or under any other agreement entered into with
Tenant or under the provisions of Applicable Laws;

(c)
The Landlord agrees that Tenant’s Lender may exercise any remedies available to
it with respect to the Collateral, including removal of the Collateral from the
Property, as long as:

(i)
Tenant’s Lender provides notice to the Landlord in writing in accordance with
Section 18.7 of this Lease of any default by Tenant in its obligations to the
Tenant’s Lender.

(ii)
Tenant’s Lender reimburses Landlord for the cost of repair or physical injury,
if any, to the Property arising in the course of removal of, such reimbursement
not to include any diminution of value resulting from the absence of the
Collateral removed; and,

(iii)
Tenant’s Lender indemnifies the Landlord from all Claims associated with and/or
in connection with exercise by Tenant’s Lender of its remedies respecting the
Collateral.

(d)
In the event that notice is provided to the Landlord as set out in
Subsection(c)(i), at any time thereafter the Landlord agrees that Tenant’s
Lender may at any time enter upon the Property and remove the Collateral, and
that Tenant’s Lender may also take possession of the Collateral on the Property,
and may remain on the Property in order to dismantle, prepare for disposition or
removal, dispose of or otherwise deal with the Collateral. Tenant’s Lender shall
pay to Landlord a use and occupancy fee equal to the Rent under this Lease,
which Tenant would have paid to Landlord during such period commencing as of the
date Tenant’s Lender elects to use and/or occupy the Property, prorated for each
day Tenant’s Lender remains on the Property; and,

(e)
The Landlord will, if requested by the Tenant and/or Tenant’s Lender, execute
and deliver in favour of Tenant’s Lender an agreement incorporating the
foregoing terms, provided Tenant’s Lender executes an agreement incorporating
the foregoing terms.

14.6
Application of Receipts

(a)
Any and all amounts required to be paid pursuant to this Lease will, if not paid
when due, be collectible and recoverable as Rent and the Landlord will have all
rights against the Tenant for default in any such payment as in the case of
arrears of Rent, but nothing contained in this Lease is deemed to suspend or
delay the payment by the Tenant of any amount of money at the time it becomes
due and payable hereunder, or to limit any other remedy of the Landlord. The
Landlord may, at its option from time to time, apply or allocate or re-apply or
re-allocate any sums







--------------------------------------------------------------------------------








received from or payable by the Tenant to the Landlord on account of any amounts
payable by the Tenant hereunder in such manner as the Landlord determines in its
sole and absolute discretion, without regard to and notwithstanding any
instructions given by or allocations in respect of such amounts made by the
Tenant.
(b)
No acceptance by the Landlord of payment by the Tenant of any amount less than
the full amount payable to the Landlord and no endorsement or direction on any
cheque or other written instruction or statement respecting any payment by the
Tenant that is less than the full amount payable to the Landlord, will be deemed
to constitute payment in full or an accord and satisfaction of any obligation of
the Tenant.

14.7
Protection of Landlord

Notwithstanding anything to the contrary in any Applicable Laws (save and except
to the extent a Tenant may not contract out a right or protection provided by
law), the exercise by the Landlord of any of the rights and remedies reserved to
it under this Article shall not:
(a)
require the service of any notice or demand by the Landlord to the Tenant of any
Event of Default;

(b)
require the resort by the Landlord to any legal proceedings;

(c)
constitute a breach of the covenant for quiet enjoyment or constitute an actual
or constructive eviction, forfeiture, surrender of this Lease, termination of
this Lease or a re-entry into the Property, unless the Landlord elects in
writing to effect such eviction, forfeiture, surrender, termination or re-entry;

(d)
render the Landlord liable or responsible in any way to the Tenant or others for
any act, fault, occurrence or for any cause whatsoever, including any injury,
personal discomfort or death to any person, loss or damage to any of the
Tenant’s Property or others and any Claims; or

(e)
render the Landlord subject to any prosecution;

unless otherwise expressly provided in this Lease. Any breach by the Landlord
under this Lease can be adequately compensated in damages and the Tenant agrees
that its only remedy to enforce its rights under this Lease is an action for
damages.
14.8
Remedies Generally

Mention in this Lease of any particular remedy of the Landlord in respect of the
default by the Tenant, including application of any Security Deposit, does not
preclude the Landlord from any other remedy in respect thereof, whether
available at law, or expressly provided for in this Lease. The Tenant confirms
that the Landlord has a right to injunctive relief. No remedy will be exclusive
or dependent upon any other remedy, but the Landlord may from time to time
exercise any one or more of such remedies generally or in combination, such
remedies being cumulative and not alternative. Whenever the Tenant seeks a
remedy in order to enforce the observance or performance of one of the terms,
covenants and conditions contained in this Lease on the part of the Landlord to
be observed and performed, unless otherwise provided in this Lease, the Tenant’s
only remedy will be for such damages as the Tenant will be able to prove in a
court of competent jurisdiction that it has suffered as a result of such a
breach by the Landlord.
14.9
Limited Assets

If the Tenant will at any time obtain any judgment or other judicial process
(requiring the payment of any moneys) against the Landlord, only the interest of
the Landlord in the Property will be available for the satisfaction of any such
judgment or process and the Tenant will look solely to the interest of the
Landlord in the Property and not to any assets of the Landlord, however, to the
prior rights of any ground or underlying lessor or of any Mortgagee of all or
any part of the Property. Without limiting the Landlord’s rights or remedies
under this Lease, the Tenant hereby consents to the Landlord obtaining an
injunction to restrain the Tenant from breaching the provisions of this Section
and all costs and professional fees (including legal fees on a substantial
indemnity (solicitor and his own client basis)) incurred by the Landlord with
respect thereto shall be paid by the Tenant to the Landlord as Additional Rent
forthwith upon demand.






--------------------------------------------------------------------------------








14.10
Waiver

(a)
No condoning, excusing, overlooking or delay in acting by the Landlord of any
default, breach or non-observance by the Tenant at any time or times in respect
of any covenant, proviso or condition in this Lease shall operate as a waiver of
the Landlord’s rights under this Lease in respect of any such or continuing
subsequent default, breach or non-observance and no waiver shall be inferred
from or implied by anything done or omitted by the Landlord except an express
waiver in writing.

(b)
The waiver by the Landlord of any breach of any term, covenant or condition
contained in this Lease will not be deemed to be a waiver of such term, covenant
or condition or any subsequent breach of the same or any other term, covenant or
condition contained in this Lease. The subsequent acceptance of Rent hereunder
by the Landlord will not be deemed to be a waiver of any preceding breach by the
Tenant of any term, covenant or condition of this Lease, other than the failure
of the Tenant to pay the particular Rent so accepted, regardless of the
Landlord’s knowledge of such preceding breach at the time of acceptance of such
Rent. No covenant, term or condition of this Lease will be deemed to have been
waived by the Landlord, unless such waiver will be in writing signed by the
Landlord.

14.11
Costs and Expenses

If the Landlord brings an action for recovery of possession of the Property or
for collection of Rent or other sums payable under this Lease, or if such sums
shall be collected on the demand of a solicitor, or if the Landlord brings an
action to compel performance of any of the terms, conditions, covenants or
provisos under this Lease or for damages for failure of the Tenant to perform
any of them, or if they are performed on the demand of a solicitor then, unless
the Landlord shall lose such action, the Landlord shall collect from the Tenant
and the Tenant shall pay to the Landlord all all costs and expenses incurred by
the Landlord including solicitor’s fees on a substantial indemnity (solicitor
and his own client) basis, together with an Administration Fee thereon.
14.12
Fulfilment of Obligations following Expiry/Termination

Notwithstanding expiration of the Term or other termination of this Lease, the
Tenant will be responsible for fulfilling all of its obligations and indemnities
which are unfulfilled at the expiration of the Term or other termination of this
Lease and the Landlord will have recourse to all available remedies in respect
of any Event of Default hereunder.
14.13
Limitation of Liability

(a)
If a real estate trust (the “Trust”) is or will become beneficial owner of the
Property, then the Landlord’s obligations pursuant to this Lease will not be
personally binding upon and resort will not be had to, nor will recourse or
satisfaction be sought from, the private property of any of the trustees of the
Trust, Trust unitholders (“Unitholders”), annuitants under a plan of which a
Unitholder acts as a trustee or carrier, or officers, employees or agents of the
Trust, but only the property of the Trust may, subject to Section 14.9, be
bound.

(b)
It is acknowledged that Skyline Commercial Management Inc. (the “Manager”) has
executed this Lease as the agent for and in the name of and with the authority
of the Landlord and that the covenants and agreements of the Landlord are the
obligations of the Landlord only and are not obligations personal to or
enforceable against the Manager in its own right.

(c)


ARTICLE XV    MORTGAGEE’S RIGHTS
15.1
Mortgagee’s Priority

At the option of the Landlord, to be expressed in writing from time to time,
this Lease and the rights of the Tenant are and shall be subject and subordinate
to all Mortgages and all renewals, modifications, consolidations, replacements
and extensions of them which may now or in future affect the Property in whole
or in part and whether or not such Mortgages shall affect only the Property or
shall be blanket mortgages or deeds of trust affecting other premises as well.
The Tenant agrees, at the election of the Mortgagee to attorn to the Mortgagee
and to become a tenant of a Mortgagee under any such Mortgage on the terms






--------------------------------------------------------------------------------








and conditions of this Lease. The Tenant agrees upon demand to execute,
acknowledge and deliver such instruments, confirming such subordination, such
instruments of attornment or other instruments to give effect to the provisions
of this Section as shall be requested by any such Mortgagee. Notwithstanding the
foregoing, any Mortgagee may at any time subordinate its Mortgage to this Lease,
without Tenant’s consent, by notice in writing to Tenant, and thereupon this
Lease shall be deemed prior to such Mortgage without regard to their respective
dates of execution, delivery or recording and in that event such Mortgagee shall
have the same rights with respect to this Lease as though this Lease had been
executed prior to the execution, delivery and recording of such Mortgage and had
been assigned to such Mortgagee. Notwithstanding the preceding provisions of
this Section 15.1, this Lease and Tenant’s interest in the Property shall not be
subordinate to any future Mortgage and the Tenant shall not be obligated to
execute an instrument subordinating this Lease or the Tenant’s interest in the
Property to any future Mortgage unless concurrently with such subordination the
Mortgagee agrees in such instrument of subordination not to disturb Tenant’s
possession of the Property (so long as no default exists under this Lease beyond
any applicable cure periods) in the event such Mortgagee acquires title to the
Property through foreclosure, deed in lieu of foreclosure or otherwise.
15.2
Rights of Mortgagee

If at any time during the currency of a Mortgage in favour of a Mortgagee who
has given notice in writing of the Mortgage to the Tenant the Landlord defaults
in the performance of any provision of this Lease which would give rise to a
right in the Tenant to terminate this Lease, then the Tenant, before becoming
entitled as against the Mortgagee to exercise any right to terminate this Lease,
shall give the Mortgagee notice in writing of this default. The Mortgagee shall
have 60 days after the giving of the notice, or such longer period as may be
reasonable in the circumstances, within which to remedy the default. If the
default is remedied within that time, the Tenant shall not by reason of the
default terminate this Lease. The rights and privileges granted to a Mortgagee
in this Section shall not in any way be deemed to alter, affect or prejudice any
of the rights and remedies available to the Tenant as against the Landlord. Any
notice to be given to a Mortgagee shall be deemed to have been properly given if
mailed by registered mail to its most recent address of which the Tenant has
notice. The Tenant shall be deemed to have notice of the Mortgagee’s address
which is recited in a charge/mortgage of land registered on title to the
Property.




ARTICLE XVI    TENANT ACKNOWLEDGEMENTS
16.1
Acknowledgements or Statements

(a)
The Tenant at any time and from time to time on not less than ten days’ prior
notice, shall execute and deliver to the Landlord a statement in writing
certifying that this Lease is unmodified and in full force and effect (or if
modified, stating the modifications and that the Lease is in full force and
effect as modified), the amount of the Base Rent then being paid, the dates to
which the Rent, by instalment or otherwise and other sums payable under the
Lease have been paid, stating whether or not there is any existing default on
the part of the Landlord of which the Tenant has notice, the particulars and
amount of insurance policies on the Property in which the interest of the
Landlord is noted, the amount of prepaid Rent or Security Deposit being held by
the Landlord, if any, the area of the Property and the Realty Taxes, Operating
Costs or other expenses, whether all Landlord’s work in construction of the
Property or any Leasehold Improvements has been completed and whether or not
there is any claim, charge, defence, right to set off or counter-claim by the
Tenant against the Landlord in respect of Rent or otherwise together with such
other information required by the Landlord respecting matters pertaining to the
Lease and Property. If required by the Landlord, the Tenant shall provide the
above statement on the form provided by the Landlord.

(b)
Any statement delivered under Subsection (a) may be conclusively relied on by
any purchaser or prospective purchaser or any Mortgagee of the fee or the
leasehold or any other sub-lessee or prospective sub-lessee, except for any
default of the Landlord of which the Tenant does not have notice at the date of
the statement. If the Tenant fails to execute and deliver any such statement
within ten days of written request by the Landlord, the Landlord shall have the
right to execute and deliver







--------------------------------------------------------------------------------








the statement by and on behalf of the Tenant and such statement shall be binding
on the Tenant.
(c)
From time to time at the request of the Landlord, the Tenant shall deliver to
the Landlord the Tenant’s most recent financial statements, together with such
other financial information and for such periods of time as may be requested by
a Mortgagee or prospective purchaser of the Property. The Tenant hereby consents
to the Landlord performing a credit check at any time during the Term.





ARTICLE XVII    TRANSFER AND ASSIGNMENT
17.1
Covenant Against Transfer by the Tenant Without Consent

(a)
The Tenant will not assign, set over, transfer, sub-let or sub-lease,
hypothecate, encumber or in any way deal with or part with the whole or any part
of the Property and/or this Lease to any Person (a “Transferee”) for or during
the whole or any part of the Term (all of the foregoing being collectively a
“Transfer”), without written consent to the Transfer first being obtained from
the Landlord. Any sale or other disposition of whatsoever nature and kind and
any issue of shares, merger or statutory amalgamation resulting in a change in
the beneficial ownership, whether directly or indirectly of the shares of the
Tenant or any corporation which has de facto control over the Tenant, either
directly or by reason of the holding of shares in any other corporation or
corporations, shall be deemed to be a Transfer. The Tenant shall make available
to the Landlord, on request, all share registers and other books and records in
its control relevant to the determination of whether an assignment has occurred
under this Section. For greater certainty, “Transfer” shall not include a
transfer of shares of a corporation whose shares are posted for trading on any
stock exchange in North America recognized by the Ontario Securities Commission,
nor shall it apply to non-arm’s length transfers of shares among family members.

(b)
The Tenant shall not print, publish, post, display or broadcast any notice or
advertisement or otherwise advertise the whole or any part of the Property for
the purpose of a Transfer and it shall not permit any broker or other Person to
do any of the foregoing, unless the complete text and format of any such notice
or advertisement is first approved in writing by the Landlord. Without in any
way restricting or limiting the Landlord’s right to refuse any text or format on
other grounds, any text or format proposed by the Tenant shall not contain any
reference to the Base Rent applicable to the Property.

(c)
Notwithstanding anything contained in this Lease, if the Tenant from time to
time receives a bona fide offer in writing for a Transfer which the Tenant is
prepared to accept, then prior to acceptance of any such offer, the Tenant shall
provide the Landlord with a signed copy of such offer and the Tenant shall pay
the Landlord a non-refundable amount of $750.00 plus HST in advance representing
the Landlord’s administrative fee to review the request. It is understood that
this amount represents a reasonable cost to the Landlord for reviewing such
application. Upon receipt of the signed copy of the offer from the Tenant, the
Landlord shall have the option, exercisable within seven days of receipt of such
offer, to terminate this Lease with respect to that part of the Property
referred to in such offer. If the Landlord exercises its option, the Tenant may,
within three days thereafter, revoke its application to the Landlord, but if
such application is not revoked, the Tenant shall peaceably surrender and yield
up to the Landlord possession of that part of the Property referred to in such
offer on the day prior to the date that the proposed Transferee was to take
possession under such offer. If the whole of the Property shall be surrendered
to the Landlord, this Lease shall then be terminated. If a portion of the
Property shall be surrendered to the Landlord, this Lease will continue, the
Property shall be deemed to be that portion not surrendered to the Landlord and
the Base Rent payable under this Lease shall be reduced in the proportion that
the Rentable Area of the Building surrendered is of the total Rentable Area of
the Building before the partial surrender. Any document or consent evidencing
and/or relating to any Transfer of this Lease, if permitted or consented to by
the Landlord and any documentation which the Landlord designates under any
provision of this







--------------------------------------------------------------------------------








Section 17.1, will be prepared by the Landlord and/or its solicitors and the
cost of all legal and other professional services and expenses plus HST thereon
incurred by the Landlord relating thereto shall be paid by the Tenant to the
Landlord (on a non-refundable basis) as Additional Rent on demand but in any
event prior to the Landlord executing any documentation respecting the Transfer.
(d)
The Tenant will provide the Landlord with all information in writing as the
Landlord reasonably requires respecting the proposed Transferee including name,
business and home addresses and telephone numbers, business experience, credit
information and rating, financial position, banking and personal references, a
description of the business proposed to be conducted by the Transferee on the
Property, details of all monetary payments or other consideration made or to be
made by the proposed Transferee as consideration for such Transfer and any other
information concerning the financial or business status of the proposed
Transferee that the Landlord requires.

(e)
Notwithstanding and without in any way affecting or limiting the interpretation
of this Article, it is agreed that it will not be unreasonable for the Landlord
to withhold its consent to a Transfer in any of the following circumstances:

armstrongavenueleaseimage3.jpg [armstrongavenueleaseimage3.jpg] the proposed
Transferee does not have a good business or personal reputation, in the
Landlord’s opinion, acting reasonably;
armstrongavenueleaseimage4.jpg [armstrongavenueleaseimage4.jpg] the proposed
Transferee or any of its principal shareholders (or partners in the event the
Transferee is a partnership) has been bankrupt in the ten years preceding the
date of the proposed Transfer;
armstrongavenueleaseimage5.jpg [armstrongavenueleaseimage5.jpg] the proposed
Transferee does not have financial strength to satisfy all of its obligations
under the terms of the Transfer;
armstrongavenuelease_image17.jpg [armstrongavenuelease_image17.jpg] there is a
history of defaults under commercial leases by the proposed Transferee, or by
corporations or partnerships in which the Transferee was a principal shareholder
or partner at the time of the defaults;
armstrongavenuelease_image20.jpg [armstrongavenuelease_image20.jpg] the Transfer
might result in a breach of any agreement by which the Landlord is bound with
respect to any part of the Property;
armstrongavenuelease_image21.jpg [armstrongavenuelease_image21.jpg] the business
proposed to be carried on in the Property by the proposed Transferee is to be
changed or will be more burdensome on the Property than the business carried on
by the Tenant in the Property;
armstrongavenuelease_image22.jpg [armstrongavenuelease_image22.jpg] the Tenant
is in default, beyond any applicable cure periods, under any of the terms,
covenants and conditions in this Lease on its part to be observed and performed;
armstrongavenuelease_image46.jpg [armstrongavenuelease_image46.jpg] the Transfer
would involve any Alterations which would lessen the value of the Leasehold
Improvements at the Property;
armstrongavenuelease_image24.jpg [armstrongavenuelease_image24.jpg] the proposed
Transferee is a governmental department, agency, or consulate;
armstrongavenuelease_image25.jpg [armstrongavenuelease_image25.jpg] the Landlord
is in litigation with the proposed Transferee; and/or
armstrongavenuelease_image54.jpg [armstrongavenuelease_image54.jpg] the Landlord
does not receive sufficient information, material, books or records from the
Tenant or the Transferee (or any shareholder of the Tenant or the proposed
Transferee if the Tenant or the proposed Transferee is a corporation) to enable
the Landlord, in the Landlord’s opinion, to make a determination concerning the
matters set out above.
(f)
No Transfer will occur or be effective unless and until any or all of the
following have occurred, at the option of the Landlord:

armstrongavenuelease_image55.jpg [armstrongavenuelease_image55.jpg] the Landlord
has collected from the Tenant or the Transferee a deposit or further deposit to
be held as a security deposit pursuant to Section 1.6, such that the Security
Deposit held by the Landlord will be equivalent to the amount of the estimated
Rent plus HST due in the final month of the Term in respect of the transferred
Property;




--------------------------------------------------------------------------------





armstrongavenuelease_image50.jpg [armstrongavenuelease_image50.jpg] the Tenant
and the Transferee and its indemnifier, if any, have entered into a written
agreement to implement any amendments to this Lease to give effect to the
Landlord’s exercise of any of its rights hereunder






--------------------------------------------------------------------------------








armstrongavenueleaseimage5.jpg [armstrongavenueleaseimage5.jpg] the Transferee
has entered into an agreement in writing with the Landlord on the Landlord’s
form, agreeing to be bound by all of the Tenant’s obligations under this Lease
in respect of the Propy, waiving any right it, or any Person on its behalf, may
have to disclaim, repudiate or terminate this Lease pursuant to any bankruptcy,
insolvency, winding-up or other creditors’ proceeding, including the Bankruptcy
and Insolvency Act (Canada) or the Companies’ Creditors Arrangement Act (Canada)
and agreeing that in the event of any such proceeding the Landlord will comprise
a separate class for voting purposes and a fully-executed copy of such agreement
has been delivered to the Landlord, along with a certified cheque for the
Landlord’s costs set out in Subsection (b) above;
armstrongavenuelease_image47.jpg [armstrongavenuelease_image47.jpg] the Tenant
requesting the Transfer (the “Transferor”) will remain liable for the Tenant’s
obligations under this Lease and indemnify the Landlord against the Transferee’s
failure to perform the Tenant’s obligations after the Transfer and the
Transferor will execute a separate agreement to that effect on the Landlord’s
standard form;
armstrongavenuelease_image56.jpg [armstrongavenuelease_image56.jpg] if the
Transfer is a sublease or other transaction other than an assignment, that the
Transferee has agreed in writing that all amounts payable by the Transferee each
month will be paid directly to the Landlord who will apply the same on account
of the Tenant’s obligation under this Lease;
armstrongavenuelease_image48.jpg [armstrongavenuelease_image48.jpg] in the event
of a sublease, the sublease includes a term whereby the Transferee waives its
relief rights under Sections 21 and 39(2) of the Commercial Tenancies Act
(Ontario) or similar laws granting relief against forfeiture or termination in
other jurisdictions
armstrongavenuelease_image42.jpg [armstrongavenuelease_image42.jpg] any default
of any Transferee will also constitute a default of the Tenant hereunder and if
this Lease is ever disclaimed, repudiated or terminated by or on behalf of a
Transferee pursuant to any bankruptcy, insolvency, winding-up or other
creditors’ proceeding, including the Bankruptcy and Insolvency Act (Canada) or
the Companies’ Creditors Arrangement Act (Canada), or if this Lease is ever
terminated by the Landlord as a result of any act or default of any Transferee,
the Tenant will nevertheless remain responsible for fulfilment of all
obligations of the Tenant hereunder for what would have been the balance of the
Term but for such disclaimer, repudiation or termination and will upon the
Landlord’s request enter into a new lease for the Property for such balance of
the Term and otherwise on the same terms and conditions as in this Lease.
(g)
Once the Landlord’s consent is given, the Transfer must take place within 60
days or the consent will expire and the Transfer may not take place unless the
Tenant again complies with the foregoing provisions of this Article. Unless the
Transfer is a sublease, the Transferor will have no rights to enforce the
Landlord’s obligations under this Lease or to use or occupy the Property after
the Transfer. The Transferor will not be entitled to obtain a Transfer back from
any Transferee without obtaining the Landlord’s consent under this Article in
the same way as for any other Transfer. For any Transfer where the Tenant
receives rent in any form or any other amounts from the Transferee that are
greater than the Rent payable under this Lease, the Tenant shall pay the excess
to the Landlord (in addition to the Rent payable under this Lease).
Notwithstanding any Transfer (whether effected with or without Landlord
consent), the Transferor will, throughout the Term and any period during which
the Transferee overholds, remain liable for the Tenant’s obligations under this
Lease and indemnify the Landlord against the Transferee’s failure to perform all
of the Tenant’s obligations under this Lease after the Transfer. No Transfer
will serve to release the Transferor from all of its obligations as Tenant
hereunder.

(h)
Notwithstanding the foregoing, upon twenty (20) days prior notice to the
Landlord, the Tenant, without the Landlord’s consent, may enter into and
complete any of the following:





--------------------------------------------------------------------------------





armstrongavenuelease_image55.jpg [armstrongavenuelease_image55.jpg] a Transfer
(other than a “change in control”) to a Related Corporation of the Tenant but
only for so long as such Transferee is a Related Corporation, failing which
consent from the Landlord shall be required in accordance






--------------------------------------------------------------------------------








with and subject to the requirements of Subsections 17.1 (a) to (g) inclusive;
armstrongavenueleaseimage4.jpg [armstrongavenueleaseimage4.jpg] a Transfer
(including a “change in control”) to a purchaser that will be acquiring the
entire business and undertaking of the Tenant whether by merger, consolidation,
reorganization, stock sale, asset sale or otherwise, and including any public
offering of the securities of the Tenant;
armstrongavenuelease_image16.jpg [armstrongavenuelease_image16.jpg] a Transfer
that is a mortgage, charge or debenture (floating or otherwise) of, or in
respect of, this Lease; and/or
armstrongavenuelease_image47.jpg [armstrongavenuelease_image47.jpg] granting the
Tenant’s Lender a security interest in accordance with Section
14.5 herein.


17.2
Assignment by Landlord

(a)
If the Landlord assigns this Lease to a Mortgagee or to any other Person the
Landlord shall nonetheless be entitled to exercise all rights and remedies
reserved under this Lease without providing evidence of the approval or consent
of the Mortgagee or other Person.

(b)
If the Landlord sells the Property and assigns this Lease to the purchaser and
the purchaser agrees in writing with the Landlord to assume all of the
obligations of the Landlord under this Lease, the Landlord shall, on completion
of the sale and assignment of Lease, be relieved of all personal liability of
any nature and kind whatsoever under this Lease and the purchaser shall be
deemed to be the Landlord under this Lease for all purposes.



17.3
Sale to a Competitor of the Tenant

(a)
The Landlord covenants and agrees to provide notice of the Tenant of the
Landlord’s intention to sell the Property (the “Landlord’s Intention Notice”)
prior to executing an agreement of purchase and sale respecting same. Provided
the Tenant is not then in default, the Landlord covenants and agrees not to sell
the Property to any purchaser that operates, or to any purchaser in respect of
which an affiliate of the purchaser operates, as its principal or primary
business, any of the following: the design, manufacture, sale, marketing and
servicing of advanced hot runner products (including hot runner systems,
manifolds, hot valves, temperature controllers, filter nozzles, gating
technologies and replacement parts) and related technology for use in the global
plastic injection molding industry, (a “Competing Purchaser”).

(b)
A purchaser shall only be a Competing Purchaser if the Tenant has given the
Landlord notice in writing within ten Business Days after receipt of the
Landlord’s Intention Notice, of the full corporate names of each entity that is
a Competing Purchaser at that time (the “List of Competitive Purchasers”) and
the Landlord gives its written approval to such names. Any entity not expressly
and fully named in such notice or not agreed to by the Landlord shall be deemed
not to be a Competing Purchaser. As at the Commencement Date, the parties agree
that Schedule “C” attached hereto is the current list of Competing Purchasers
and that the Tenant may propose amendments thereto to the Landlord from time to
time for the Landlord’s approval, acting reasonably.





ARTICLE XVIII    GENERAL


18.1
Planning Act Compliance

Notwithstanding any other term or condition herein, this Lease is entered into
subject to the express condition that the provisions of the Planning Act
(Ontario) as amended and in force from time to time, with respect to subdivision
control, shall be complied with. If the Term (including any extensions provided
for in this Lease) extends for a period of 21 years or more and a consent is
required under the Planning Act (Ontario) to comply with the subdivision control
provisions, the Landlord shall apply for same and the Tenant hereby agrees to
execute all documentation in respect of same. If the consent has not been
obtained within 180 days from the Commencement Date, the parties agree to treat
this demise as a Lease for not more than 21 years less one day (the “Shortened
Term”) on the same terms and conditions, save and except as to the Term
(including any extensions) of the demise.






--------------------------------------------------------------------------------








The Tenant shall have the right at any time during the Shortened Term to apply
at its own expense for a consent to extend the Term (including any extensions)
to the original length provided for in this Lease.
18.2
Unavoidable Delay / Force Majeure

Whenever and to the extent that either party shall be unable to fulfil, or shall
be delayed or restricted in the fulfilment of any obligation under this Lease in
respect of the supply or provision of any service or utility or the doing of any
work or the making of any repairs by reason of strike, lock-out, war, act of God
or by reason of being unable to obtain material, goods, equipment, services,
utility or labour required to enable it to fulfil such obligation or by reason
of any Applicable Law or by reason of not being able to obtain any required
permission or authority, or by reason of any other cause beyond its control,
whether of the foregoing character or not, such party shall, so long as any such
impediment exists, be relieved from the fulfilment of such obligation and the
other party shall not be entitled to compensation for any damage, inconvenience,
nuisance or discomfort thereby occasioned, but nothing in this Section shall
excuse the Tenant from payment of, or entitle it to withhold, Rent.
18.3
Overholding

(a)
If the Tenant remains on the Property or any part thereof after the expiration
or other termination of the Term:

armstrongavenueleaseimage3.jpg [armstrongavenueleaseimage3.jpg] without the
consent of the Landlord, no yearly or other periodic tenancy will be created but
the Tenant will be bound by the terms and provisions of this Lease except any
options thereby granted to the Tenant and except that Base Rent will be twice
the amounts payable during the last Lease Year of the Term and subject to such
additional obligations and conditions as the Landlord may impose by notice to
the Tenant; or
armstrongavenueleaseimage4.jpg [armstrongavenueleaseimage4.jpg] with the consent
of the Landlord and agreement as to the Rent payable, then the tenancy will be
month to month at the Rent agreed and otherwise on the terms and conditions of
this Lease excluding any options thereby granted, which tenancy may be
terminated by either party on at 30 days’ notice to the other; or
armstrongavenuelease_image19.jpg [armstrongavenuelease_image19.jpg] with the
consent of the Landlord but no agreement as to the Rent payable, then the
tenancy will be month-to-month at a Base Rent equal to 150% of the Base Rent
payable during the last Lease Year of the Term and otherwise on the terms and
conditions of this Lease excluding any options thereby granted, which tenancy
may be terminated by either party on at least 30 days’ notice to the other.
(b)
The Landlord may recover possession of the Property during any period with
respect to which the Tenant has prepaid the amounts payable under Subsection (a)
and this Section in no way limits the Landlord’s rights to recover possession of
the Property nor does it affect any other rights of the Landlord.

(c)
The Tenant will promptly indemnify and hold the Landlord harmless from and
against all Claims against the Landlord as a result of the Tenant remaining in
possession of all or any part of the Property after the expiry or termination of
the Term (including any compensation to any new tenant or tenants which the
Landlord may elect to pay whether to offset the costs of overtime work or
otherwise).

(d)
The Tenant acknowledges and agrees that during any period of occupancy by the
Tenant after the expiration of the Term, the Tenant shall continue to be bound
by the covenants and agreements in this Lease reserved and contained on the part
of the Tenant to be paid, observed and performed, subject to the provisions of
Subsection (a) above.

18.4
Entire Agreement

The Tenant acknowledges that there are no covenants, representations,
warranties, agreements or conditions, express or implied, collateral or
otherwise, forming part of or in any way affecting or relating to this Lease
save as expressly set out or imported by reference




--------------------------------------------------------------------------------





in this Lease and that this Lease constitutes the entire agreement between the
Landlord and the Tenant with respect to the Property. No amendment, alteration
or addition






--------------------------------------------------------------------------------








to this Lease will be binding on Landlord or Tenant, unless it is in writing and
signed by both parties.
18.5
Successors

This Lease shall extend to, be binding on and enure to the benefit of the
parties and their respective heirs, legal personal representatives, successors
and assigns (as limited by the provisions of this Lease) and shall be
interpreted in accordance with the laws of the Province of Ontario and the
parties attorn to the jurisdiction of the courts of Ontario.
18.6
Remedies Cumulative

All rights and remedies of the Landlord set forth in this Lease shall be
cumulative and not alternative.
18.7
Delivery of Notices

All notices, payments, consents, demands or other documents required or which
may be given under this Lease (a “Notice”) shall be in writing and delivered or
transmitted by registered or certified mail or sent by facsimile (with
confirmation of transmission) to the Tenant at the address or facsimile set out
in Subsection 1.1(a)(xi) of the Summary of Terms and to the Landlord at the
address or facsimile set out in Subsection 1.1(a)(x) of the Summary of Terms
with a copy to the Landlord’s property manager at the address or facsimile set
out in at Subsection 1.1(a)(xii) of the Summary of the Terms. Any Notice
delivered personally or by prepaid courier service is deemed to have been given
and received on the day it so delivered at such address, provided that if such
day is not a Business Day such Notice is deemed to have been given and received
on the next following Business Day. Any Notice sent by registered or certified
mail is deemed to have been given and received on the third Business Day
following the date of mailing. Any Notice transmitted by fax is deemed to have
been given and received on the day of transmission provided that if such day is
not a Business Day or the transmission is not completed before 5:00 p.m.
(Toronto time) on such day, the Notice is deemed to have been given and received
on the first Business Day after its transmission. If the postal system is
disrupted by labour strife, then no Notice shall be delivered or sent by
registered or certified mail. Any party may from time to time by notice given as
provided above change its address for service. The Tenant shall provide the
Landlord with the contact name and title of the Tenant’s representative and the
land line phone number, cell phone number and email address for such
representative forthwith following execution of this Lease. The Tenant shall
update such information from time to time upon request by the Landlord or upon
change to any of the foregoing information.
18.8
Registration

The Tenant shall not register this Lease without the written consent of the
Landlord, which consent may be unreasonably or arbitrarily withheld. The Tenant
shall be entitled to register a notice of lease (“Notice of Lease”), provided
that such Notice of Lease shall only describe the parties, the Property, the
Term and any extension options and restrictive covenants, if any. Any Notice of
Lease shall be prepared by the Tenant’s solicitors, but shall be subject to the
approval of the Landlord and its solicitors and shall be registered at the
Tenant’s expense. The Tenant shall bear the reasonable costs of the Landlord
with respect to the review by the Landlord’s solicitors of the Notice of Lease.
The Tenant agrees to register at its own expense a discharge and/or other
deletion of the Notice of Lease from title to the Property on or before the end
of the Term. If the Tenant fails to remove the Notice of Lease at the end of the
Term, it shall be responsible for any costs incurred by the Landlord in removing
such Notice on Lease on the Tenant’s behalf (including legal and registration
costs). The Tenant hereby irrevocably appoints the Landlord as its attorney to
execute any documentation required to discharge and/or delete the Notice of
Lease from title to the Property on the Tenant’s behalf.
18.9
Privacy Consent

The Tenant consents to the collection and use of its personal information, as
provided directly or collected from third parties, for the purposes of the
Landlord considering the suitability of the Tenant, both prior to and during the
Term, including the disclosure of such information to credit reporting agencies,
existing and potential lenders, investors and purchasers. The consent given
under this Section shall be deemed to have been given under






--------------------------------------------------------------------------------








the Personal Information and Protection of Electronic Documents Act (Canada) and
any amending or successor legislation or any Applicable Laws governing the
protection of personal information.
18.10
Currency

All sums of monies expressed herein are in Canadian dollars.
18.11
No Partnership

The Landlord does not in any way or for any purpose become a partner of the
Tenant, in the conduct of its business or otherwise, or a joint venturer or a
member of a joint enterprise with the Tenant, nor is the relationship of
principal and agent created by this Lease or any dealings between the Landlord
and the Tenant.
18.12
No Brokerage Commission

The Tenant represents and warrants to the Landlord that no broker or agent
(other than the broker or agent authorized in writing by the Landlord)
negotiated or was instrumental in negotiating or consummating this Lease.
Notwithstanding the foregoing, any broker or agent of the Tenant shall be paid
by the Tenant to the exoneration of the Landlord.
18.13
Confidentiality

The Tenant acknowledges that the disclosure of any of the terms of this Lease,
including the Rent payable hereunder, may prejudice the Landlord’s relations
with others, including existing tenants and/or proposed tenants, or may
otherwise harm the Landlord. The Tenant hereby undertakes not to disclose the
terms or conditions of this Lease to any other Person, other than as may be
required by Applicable Laws.
18.14
Time of the Essence

Time will be of the essence of this Lease and every part hereof.
18.15
Governing Law

This Lease will be construed, interpreted and enforced in accordance with and
the respective rights and obligations of the parties will be governed by, the
laws of the province of Ontario and the federal laws of Canada applicable
therein.
18.16
No Contra Proferentum

This Lease has been negotiated and approved by the Landlord and the Tenant and,
notwithstanding any rule or maxim of law or construction to the contrary, any
ambiguity or uncertainty will not be construed against either Landlord or Tenant
by reason of the authorship of any of the provisions contained in this Lease.
18.17
PDF Lease and/or Amendments

This Lease and any and all amendments thereto may be executed in counterparts
and such counterparts will for all purposes constitute one agreement binding the
parties. The Landlord and the Tenant acknowledge and agree that this Lease and
any amendments hereto may be communicated by facsimile transmission or email
with pdf attachments, which will be equally binding and duly accepted as an
original agreement. Acceptance will be deemed communicated at the time and on
the date of faxing or email transmission. The Landlord and the Tenant agree to
execute two copies of this Lease on the same paper document and provide each
other an original “inked” paper copy of this Lease immediately following
acceptance, so that each party will have a fully-inked original paper copy
hereof for its file (and the same shall apply to any and all amendments to this
Lease), however failure to do so does not invalidate this Lease or any
amendments thereto
IN WITNESS WHEREOF the Landlord and the Tenant have duly executed this Lease.
[signature page follows]






--------------------------------------------------------------------------------














SKYLINE COMMERCIAL REAL ESTATE HOLDINGS INC.,
by its property manager and authorized agent, SKYLINE COMMERCIAL MANAGEMENT INC.






Per:
/s/ Maria Duckett     Maria Duckett

Vice-President
I have authority to bind the corporation






MOLD-MASTERS (2007) LIMITED






Per:
/s/ Rebecca Bloemberg     Name: Rebecca Bloemberg

Title: Authorized Signing Officer
I have authority to bind the corporation






--------------------------------------------------------------------------------








SCHEDULE “A”
MUNICIPAL ADDRESS AND LEGAL DESCRIPTION




Municipal Address:
233 and 239 Armstrong Avenue, Georgetown (Halton Hills), Ontario
Legal Description:
Part Lot 8, Plan 617, Part 1 on Reference Plan 20R-3242;
Part Lots 8 & 9, Plan 617, Part 2, on Reference Plan 20R3242; together with
547033; Halton Hills
PIN 25059-0032






--------------------------------------------------------------------------------








SCHEDULE “B” ENVIRONMENTAL QUESTIONNAIRE




Tenant’s Name:




Address:

Mold-Masters (2007) Limited

Property:
233 and 239 Armstrong Avenue,

Georgetown (Halton
Hills), Ontario     





Telephone:    (    )    Fax:    (    )      Person Responsible:
                    


a)
Describe the business activities carried on at the Property and specify raw
materials used, goods manufactured and any resulting waste materials or
by-products that are generated;























b)
Will the business activities to be carried on at the Property entail the use,
generating or storing of any Hazardous Substances in any quantity? (including
but not limited to chemical products, degreasers, corrosives, flammable or
combustibles, fuels, solvents, paints, medication, oil, gas, batteries,
extinguisher, etc.)

NO    D    YES    D    (If so, describe…)






















c)
Indicate the approximate amounts of Hazardous Substances, which will be used or
generated, monthly or annually, at the Property.























d)
How do you intend to store the Hazardous Substances described in c)?

























--------------------------------------------------------------------------------








e)
How will you dispose of the Hazardous Substances generated at the Property by
your business and who will be the carrier?























f)
Will the business activities to be carried on at the Property require that you
obtain any certificate of authorization, permit or environmental approvals, or
provide environmental data (i.e. NPRI or Ontario Reg. 127) to government
agencies?

NO    D    YES    D    (If so, give details and attach your certificate)






















g)
Will the business activities to be carried on at the Property entail the
discharge of Hazardous Substances into the sewer system, water system or into
the air? If so, will pollution control equipment be required at the Property to
comply with Environmental Laws?

NO    D    YES    D    (If so, give details and list standards to be met)






















h)
Will the business activities to be carried on at the Property necessitate the
installation of an underground or surface storage tank at the Property or on the
Common Facilities or elsewhere in the Building?

NO    D    YES    D    (If so, describe in detail the tank to be installed and
material to be stored)






















i)
Do you intend to have prevention training or an emergency plan in place to
prevent an environmental incident or to deal with one if it occurs?

NO    D    YES    D    (If so, give details and attach a copy of the plan and/or
training procedure)
























--------------------------------------------------------------------------------








j)
Do you have an environmental management program in place?

NO    D    YES    D    (If so, give details and attach a copy of the program)






















k)
Do you have appropriate insurance to handle Hazardous Substances?

NO    D    YES    D    (If so, give details and attach a copy of the policy)












DATE:    MOLD-MASTERS (2007) LIMITED
    








Per:
Name:
Title:
I have authority to bind the corporation






--------------------------------------------------------------------------------








SCHEDULE “C” COMPETING PURCHASERS




Hot Runners and Controllers


Husky Injection Molding Systems Ltd. Yudo Co Ltd.
Thermoplay S.p.A.


Hasco Hasenclever GmbH + Co KG- Lüdenscheid Incoe Corporation
Otto Männer GmbH Synventive Molding Solutions DME Co.
Mastip Technology Ltd. Polyshot Corporation, Inc.
INglass-HRSFlow group- INglass S.p.A. GÜNTHER Heisskanaltechnik GmbH EWIKON
Heißkanalsysteme GmbH PSG Plastic Service GmbH DELACHAUX Group
MHT Mold & Hotrunner Technology AG Groupe RUNIPSYS SAS
Gammaflux L.P.


HEITEC Heisskanaltechnik GmbH Hotway Co, Ltd.
Melt Design Inc.


Mold Hotrunner Solutions Inc Osco Inc.
Thermodyne Hot runner Systems


Plastic Engineering & Technical Services, Inc. SCHÖTTLI AG Mould Technology
Top Grade Molds Ltd. StackTeck Inc.
Volastic Co. Ltd. Fast Heat, Inc.






--------------------------------------------------------------------------------








Hotsys Co. Ltd Seiki Corporation Mould Tip (China) KLN (China) Eden (Taiwan)
Moldmax (Taiwan)


PET / Preform Tooling


Husky Injection Molding Systems Ltd. Guangzhou Huayan Precision Machinery Co.,
Ltd. KISAN Precision Co., Ltd.
MHT Mold & Hotrunner Technology AG Otto Hofstetter AG
PETone Yudo Co Ltd.
Sacmi Imola S.C


Sino-Mold Industrial Co., Ltd. SIPA S.p.A, Zoppas Industries
Auxiliary Injection Units


Babyplast - CRONOPLAST, S.L. MGS Manufacturing Group
Otto Männer GmbH


PLASDAN-Máquinas para plásticos, lda


and, in each case, any affiliates of the forgoing for which the Landlord has
been given the full name pursuant to Section 17.3 hereof.






--------------------------------------------------------------------------------








SCHEDULE “D”
INDEMNITY
THIS INDEMNITY AGREEMENT is made as of the    day of    , 2017, BETWEEN:


SKYLINE COMMERCIAL REAL ESTATE HOLDINGS INC.,
by its property manager and authorized agent,
SKYLINE COMMERCIAL MANAGEMENT INC.
(the “Landlord”)


- and –


MILACRON HOLDINGS CORP. (the “Indemnifier”)




In order to induce the Landlord to sign the lease between the Landlord and
Mold-Masters (2007) Limited as tenant (the “Tenant”), dated June 22, 2017
respecting certain Property described on Exhibit “A” attached hereto (the
“Lease”), the Indemnifier agrees with the Landlord as follows:
1.
All capitalized terms used herein or as defined in the Lease unless expressly
defined herein.

2.
Throughout the Term, the Indemnifier shall:

(a)
promptly pay all Rent and any other amounts payable by the Tenant under the
Lease, whether to the Landlord or anyone else as directed by the Landlord;

(b)
promptly perform each and every obligation of the Tenant under the Lease; and

(c)
indemnify and protect the Landlord from any Claims if the Tenant fails to pay
the Rent or other amounts or to perform any of its obligations under the Lease
when due.

The Indemnifier is not a mere guarantor; the Indemnifier is primarily
responsible for the Tenant’s obligations under the Lease.
3.
Even if there is an Early Termination, the Indemnifier will remain obligated
under this Agreement throughout the Term as though the Early Termination had not
occurred. An “Early Termination” means a disaffirmance, disclaimer, repudiation,
rejection or termination of the Lease (as a result of court proceedings or
otherwise), or a surrender of the Lease which the Landlord did not accept in
writing, which occurs prior to the expiry date of the Term. If there is an Early
Termination, the Indemnifier will, at the Landlord’s option, become the
Landlord’s tenant on the terms of the Lease.

4.
The obligations of the Indemnifier in this Agreement are absolute and
unconditional. The Indemnifier’s obligations under this Agreement will not be
affected by:

(a)
any modifications to the Tenant’s rights or obligations under the Lease;

(b)
the fact that the Landlord does not enforce any of the terms of the Lease;

(c)
any Transfer of the Lease by the Tenant or by any trustee, receiver or
liquidator;

(d)
any consent which the Landlord gives to any Transfer;

(e)
any waiver by the Tenant of its rights under the Lease;

(f)
any additional security accepted by the Landlord from the Tenant;

(g)
the expiry of the Term;

(h)
the release or discharge of the Tenant by the Landlord or in any receivership,
bankruptcy, winding-up or other creditors’ proceedings or by operation of law;

(i)
lack of notice of any of the foregoing; or

(j)
any repossession of either or both of the Property by the Landlord, except that
if the Landlord re-lets either or both of the Property then the payments
received by the Landlord (after deducting all costs and expenses of repossessing
and re-letting the Property) will be credited by the Landlord against the
Indemnifier’s obligations under this Agreement.

5.
The address of the Indemnifier is:



10200 Alliance Road, Suite 200
Cincinnati, Ohio 45242






--------------------------------------------------------------------------------








Attention: General Counsel Fax: (513) 487-5086
The Landlord is not required to notify the Indemnifier that the Landlord has
accepted this Agreement or that the Tenant has failed to perform any of its
obligations under the Lease. Nevertheless, if the Landlord wishes to send any
notice, consent, demand or other documents (“Notice”) to the Indemnifier, the
Landlord will deliver such Notice in writing by delivery or by transmitting same
by registered or certified mail or by sending same by facsimile (with
confirmation of transmission) to the Indemnifier at the address above. Any
Notice delivered personally or by prepaid courier service is deemed to have been
given and received on the day it so delivered at such address, provided that if
such day is not a Business Day such Notice is deemed to have been given and
received on the next following Business Day. Any Notice sent by registered or
certified mail is deemed to have been given and received on the third Business
Day following the date of mailing. Any Notice transmitted by fax is deemed to
have been given and received on the day of transmission provided that if such
day is not a Business Day or the transmission is not completed before 5:00 p.m.
(Toronto time) on such day, the Notice is deemed to have been given and received
on the first Business Day after its transmission. If the postal system is
disrupted by labour strife, then no Notice shall be delivered or sent by
registered or certified mail. The Indemnifier party may from time to time by
notice given as provided in the Lease change its address, contact name and/or
fax number for service.
6.
If there is a default under the Lease or under this Agreement, the Landlord will
not be required to:

(a)
proceed against or pursue anything against the Tenant first;

(b)
proceed against any security of the Tenant held by the Landlord; or

(c)
pursue any other remedy whatsoever.

7.
Even though the Landlord may have already taken action against the Indemnifier
under this Agreement because of a default under the Lease and whether or not
that action has succeeded or been completed, the Landlord may take further
action against the Indemnifier under this Agreement if there is any further
default under the Lease.

8.
The Indemnifier hereby consents to the collection and use of its personal
information, as provided directly or collected from third parties, for the
purposes of the Landlord determining the suitability of the Indemnifier, both
prior to and during the Term of the Lease, including the disclosure of such
information to credit reporting agencies, existing and potential lenders,
investors and purchasers. The consent given under this Section shall be deemed
to have been given under the Personal Information and Protection of Electronic
Documents Act (Canada) and any amending or successor legislation or any
applicable federal and provincial acts governing the protection of personal
information. The Indemnifier hereby consents to the Landlord performing a credit
check of the Indemnifier at any time during the Term.

9.
This indemnity can only be modified in writing, signed by both the Indemnifier
and the Landlord.

10.
If two or more parties are named as Indemnifier, each party is responsible for
the obligations of the Indemnifier, both individually and together with the
others.

11.
All of the terms of this Agreement apply to the Indemnifier and to the
Indemnifer’s heirs, executors, administrators, personal legal representatives,
successors and assigns and may be enforced by the Landlord, its successors and
assigns and any Mortgagee. This Agreement may be assigned by the Landlord. This
Agreement may not be assigned by the Indemnifier.

12.
This Agreement will be construed, interpreted and enforced in accordance with
and the respective rights and obligations of the parties will be governed by,
the laws of the province of Ontario and the federal laws of Canada applicable
therein.

13.
The Indemnifier acknowledges having been provided with an original or copy of
the executed Lease and has reviewed the terms and conditions contained therein.

14.
This Agreement and any and all amendments thereto may be executed in
counterparts and such counterparts will for all purposes constitute one
agreement binding the parties. The parties acknowledge and agree that this
Agreement and any amendments hereto may be communicated by facsimile
transmission or email with pdf attachments, which will be equally binding and
duly accepted as an original agreement





[signature page follows]






--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Landlord and the Indemnifier have signed this Agreement
as of the day and year above first written.


SKYLINE COMMERCIAL REAL ESTATE HOLDINGS INC.,
by its property manager and authorized agent, SKYLINE COMMERCIAL MANAGEMENT INC.




[DO NOT EXECUTE THIS SCHEDULE]
Per:
Name:

Vice-President
I have authority to bind the corporation






MILACRON HOLDINGS CORP.




[DO NOT EXECUTE THIS SCHEDULE]
Per:
Name:

Title:
I have authority to bind the corporation






--------------------------------------------------------------------------------








EXHIBIT “A”
MUNICIPAL ADDRESS AND LEGAL DESCRIPTION




Municipal Address:
233 and 239 Armstrong Avenue, Georgetown (Halton Hills), Ontario
Legal Description:
Part Lot 8, Plan 617, Part 1 on Reference Plan 20R-3242;
Part Lots 8 & 9, Plan 617, Part 2, on Reference Plan 20R3242; together with
547033; Halton Hills
PIN 25059-0032


